Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 1 of 64        PageID #: 424




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UPPI, LLC, and IONSOUTH-      )
MOBILE, LLC f/k/a COX NUCLEAR )
PHARMACY d/b/a IONSOUTH       )
DIAGNOSTIC PHARMACY LLC,      )
on behalf of itself and others)
similarly situated,           )
      Plaintiffs,             ) CIVIL ACTION NO. 1:19-00518-KD-N
                              )
v.                            )
                              )
JUBILANT DRAXIMAGE INC. d/b/a )
JUBILANT RADIOPHARMA,         )
    Defendant.                )

                      REPORT AND RECOMMENDATION

      This action is before the Court on the motion to dismiss under Federal Rule of

Civil Procedure 12(b) (Doc. 35), with separate supporting memorandum (Doc. 36)

and exhibit (Doc. 34 *SEALED*), filed by the Defendant, Jubilant Draximage Inc.

d/b/a Jubilant Radiopharma (“JDI”). The assigned District Judge has referred said

motion to the undersigned Magistrate Judge for appropriate action under 28 U.S.C.

§ 636(a)-(b), Federal Rule of Civil Procedure 72, and S.D. Ala. GenLR 72(a). See S.D.

Ala. GenLR 72(b); (2/9/2020 electronic reference).

      In accordance with the Court’s briefing schedule (see Docs. 38, 45, 52), the

Plaintiffs, UPPI, LLC (“UPPI”) and Ionsouth-Mobile, LLC f/k/a Cox Nuclear

Pharmacy d/b/a Ionsouth Diagnostic Pharmacy LLC (“Ionsouth”), filed a response

(Doc. 50) in opposition to the motion, which includes an embedded alternative

request for leave to amend the complaint under Federal Rule of Civil Procedure

15(a)(2) in the event the motion to dismiss is not denied (id., PageID.331). JDI

timely filed a reply to the response (Doc. 53), and the Plaintiffs timely filed a
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 2 of 64           PageID #: 425




sur-reply to the reply (Doc. 54). The motion is now under submission (see Doc. 52)

and is ripe for disposition.

      Upon consideration, and for the reasons explained herein, the undersigned

will recommend that the Court (1) grant in part and deny in part JDI’s motion to

dismiss (Doc. 35), and (2) deny the Plaintiffs’ request for leave to amend the

complaint.

                          I.    Applicable Legal Standards

      JDI’s motion largely requests that the complaint be dismissed under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted. However, JDI also argues that one of the counts in the complaint should be

dismissed for lack of standing under Article III of the U.S. Constitution, which is

more appropriately brought as a motion to dismiss for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1).1

                           a.    Rule 12(b)(6) Standards

      In deciding a motion to dismiss under Rule 12(b)(6) for failure to state a claim

upon which relief can be granted, a court must “accept the allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.”

Duty Free Americas, Inc. v. Estee Lauder Companies, Inc., 797 F.3d 1248, 1262 (11th

Cir. 2015). “[G]enerally, the existence of an affirmative defense will not support a

rule 12(b)(6) motion to dismiss for failure to state a claim. A district court, however,


1 See Stalley ex rel. U.S. v. Orlando Reg'l Healthcare Sys., Inc., 524 F.3d 1229, 1232
(11th Cir. 2008) (per curiam) (“ ‘ Because standing is jurisdictional, a dismissal for
lack of standing has the same effect as a dismissal for lack of subject matter
jurisdiction under Fed. R. Civ. P. 12(b)(1).’ ” (quoting Cone Corp. v. Fla. Dep't of
Transp., 921 F.2d 1190, 1203 n.42 (11th Cir. 1991)).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 3 of 64             PageID #: 426




may dismiss a complaint on a rule 12(b)(6) motion when its own allegations indicate

the existence of an affirmative defense, so long as the defense clearly appears on the

face of the complaint.” Fortner v. Thomas, 983 F.2d 1024, 1028 (11th Cir. 1993)

(quotation omitted)).

      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to relief.’

… [T]he pleading standard Rule 8 announces does not require detailed factual

allegations,     but      it     demands        more       than       an      unadorned,

the-defendant-unlawfully-harmed-me accusation.         A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do.

Nor does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations and some

quotations omitted). See also Duty Free Americas, 797 F.3d at 1262 (Courts “ ‘afford

no presumption of truth to legal conclusions and recitations of the basic elements of

a cause of action.’ ” (quoting Franklin v. Curry, 738 F.3d 1246, 1248 n. 1 (11th Cir.

2013) (per curiam))).

      “To survive a motion to dismiss [for failure to state a claim], a
      complaint must contain sufficient factual matter, accepted as true, to
      ‘state a claim for relief that is plausible on its face.’ ” Ashcroft v. Iqbal,
      556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting
      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.
      Ed. 2d 929 (2007)). In other words, the complaint must contain “factual
      content that allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.” Id.

Hi-Tech Pharm., Inc. v. HBS Int'l Corp., 910 F.3d 1186, 1196 (11th Cir. 2018).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 4 of 64           PageID #: 427




       “The plausibility standard is not akin to a probability requirement, but it

asks for more than a sheer possibility that a defendant has acted unlawfully. Where

a complaint pleads facts that are merely consistent with a defendant's liability, it

stops short of the line between possibility and plausibility of entitlement to relief.”

Iqbal, 556 U.S. at 678 (citation and quotation marks omitted). Put another way,

“where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show [n]’—'that

the pleader is entitled to relief.’ ” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)).

       Moreover, “ ‘the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.’ ” Am. Dental Ass'n v.

Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S at 678).

Iqbal “suggested that courts considering motions to dismiss adopt a ‘two-pronged

approach’ in applying these principles: 1) eliminate any allegations in the complaint

that are merely legal conclusions; and 2) where there are well-pleaded factual

allegations, ‘assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.’ ” Id. (quoting Iqbal, 556 U.S. at 679). “Importantly,

… courts may infer from the factual allegations in the complaint ‘obvious alternative

explanation[s],’ which suggest lawful conduct rather than the unlawful conduct the

plaintiff would ask the court to infer.” Id. (quoting Iqbal, 556 U.S. at 679 (quoting

Twombly, 550 U.S. at 567)).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 5 of 64              PageID #: 428




                             b.    Rule 12(b)(1) Standards

         Attacks on subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1)
         come in two forms. ‘Facial attacks’ on the complaint require the court
         merely to look and see if the plaintiff has sufficiently alleged a basis of
         subject matter jurisdiction, and the allegations in his complaint are
         taken as true for the purposes of the motion. ‘Factual attacks,’ on the
         other hand, challenge the existence of subject matter jurisdiction in
         fact, irrespective of the pleadings, and matters outside the pleadings,
         such as testimony and affidavits, are considered.


Lawrence v. Dunbar, 919 F.2d 1525, 1528–29 (11th Cir. 1990) (per curiam) (citation

and quotations omitted). Here, JDI’s Rule 12(b)(1) motion is a “facial attack” on the

complaint, as it does not rely on matters outside of the complaint. Therefore, the

Plaintiffs are “afforded safeguards similar to those provided in opposing a Rule

12(b)(6) motion—the court must consider the allegations of the complaint to be

true.”    Id. at 1529.

                II.      Summary of Well-Pleaded Factual Allegations

         Nuclear medicine is a branch of medicine that allows physicians to identify,

diagnose, and treat medical conditions by introducing small amounts of radioactive

material into patients’ bodies. Radiopharmaceuticals are a class of low-level

radioactive medicines used for both diagnostic and therapeutic purposes. Diagnostic

radiopharmaceutical products are typically used in conjunction with imaging

devices to scan vital organs; therapeutic radiopharmaceutical products can be used,

for example, to treat certain cancers. Many radiopharmaceuticals are compounded

products composed of a nonradioactive element, known as a ligand or reagent,

combined or “radiolabeled” with a radioisotope, most commonly Technetium

(“Tc99m”). A “cold kit” contains the non-radioactive ligand but, at the time of

manufacture and sale, has not yet been radiolabeled or “tagged” with any
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 6 of 64          PageID #: 429




radioactive material. There are also non-compounded radiopharmaceuticals referred

to as “hot” products, which are manufactured and sold already containing

radioactive material.    (Doc. 1, PageID.2, 12, ¶¶ 1 – 2, 38).

         JDI is one of the largest radiopharmaceutical manufacturers in the United

States, manufacturing a number of radiopharmaceutical products, including both

“cold kits” and “hot” products. (Id., PageID.3, ¶ 3). Five of those products are at

issue in this lawsuit:

    SOLE-SOURCE                   PRODUCT                        USES
 PRODUCTS (available                TYPE
 in U.S. only from JDI)
          MAA                       Cold kit        Used to prepare Tc99m Macro-
                                                    aggregated Albumin Injection, a
                                                    lung imaging agent
            DTPA                    Cold kit        Used to prepare Tc99m pentetate
                                                    injection, a multi-purpose renal
                                                    and lung imaging agent
    MULTI-SOURCE                  PRODUCT                         USES
      PRODUCTS                      TYPE
 (available in U.S. from
  JDI and other mfrs.)
    MDP-25 (”MDP”)                  Cold kit        Used to prepare Tc99m Medronate,
                                                    a bone imaging agent
          Sestamibi                 Cold kit        Used to prepare Tc99m Sestamibi, a
                                                    heart imaging agent
           Sodium                 Hot product       Sodium Iodine I-131 solution for
 Iodine I-131 (marketed by                          treatment of thyroid conditions
      JDI as HICON®)

(Id.).

         Unlike   traditional   retail   drug   manufacturers,    radiopharmaceutical

manufacturers do not sell products to retail pharmacies in a form that can be

dispensed directly to a patient.     Instead, radiopharmaceutical manufacturers sell

the radioactive and non-radioactive components separately to specialized nuclear

pharmacies, such as Ionsouth, that prepare patient-ready doses. When a healthcare
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 7 of 64             PageID #: 430




provider needs to perform a medical procedure or test that requires a certain

radiopharmaceutical, the provider places an order for the radiopharmaceutical with

a nuclear pharmacist who then prepares a dose of the medicine.                  Nuclear

pharmacies      purchase   radiopharmaceutical   products   from      JDI    and   other

manufacturers. Nuclear pharmacies can be either independently owned, like

Ionsouth, or part of a corporate-owned network. UPPI, also known as United

Pharmacy Partners, is the largest association of independent and institutional

nuclear pharmacies in the United States, counting over 70 independent nuclear

pharmacies, including Ionsouth, as members. (Id., PageID.3, 9 15, ¶¶ 4-5, 26, 48).

         In   2013,   JDI acquired   two   approved new     drug     applications from

Pharmalucence, Inc.: NDA 017776, the new drug application for Pulmolite, a

competing cold kit to JDI’s MAA; and NDA 017714, the new drug application for

AN-DTPA, a competing cold kit to JDI’s DTPA (hereinafter collectively referred to

as “the NDAs”). JDI acquired the NDAs despite substantial interest from other

buyers who sought to launch products to compete with JDI’s MAA and DTPA cold

kits. After purchasing the NDAs, JDI “warehoused” them—refusing to either offer

new products that would compete with its MAA and DTPA cold kits, or to license or

sell the NDAs to another competitor that could do so. Then, in February 2014, JDI

announced significant price increases for MAA and DTPA cold kits. For nuclear

pharmacies like Ionsouth, the price of a vial of MAA rose from $22 to $400, a 1718%

increase; the price of a vial of DTPA rose from $22 to $138, a 527% increase.      Since

2014, JDI has continued to raise the price of these products.      (Id., PageID.5, ¶¶ 11

– 13).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 8 of 64            PageID #: 431




      In May 2017, a JDI affiliate, Jubilant DraxImage Radiopharmacies Inc.,

purchased Triad Isotopes, Inc., the second-largest network of nuclear pharmacies in

the United States, thus acquiring over 50 nuclear pharmacies which directly

compete with Ionsouth. On June 17, 2019, JDI’s parent company, Jubilant Pharma

Limited (“JPL”), announced that the Triad Isotope nuclear pharmacy business

would be integrated with JDI’s radiopharmaceutical manufacturing business as a

single company: Jubilant Radiopharma (JDI’s nuclear pharmacy                     division,

hereinafter referred to as “Triad Isotopes”).   (Id., PageID.4, 11, ¶¶ 6, 31).

      Beginning in 2017, JDI initiated additional anticompetitive practices “rooted

in” its Master Supply and Distribution Agreement (“JDI Master Agreement”). First,

a nuclear pharmacy’s purchase of MAA and DTPA kits is conditioned on that

pharmacy also purchasing a guaranteed minimum amount of other JDI products.

Second, JDI nuclear pharmacy customers are prohibited from selling or distributing

JDI products to other nuclear pharmacies. Third, nuclear pharmacists are forbidden

from “fractionating” JDI’s products.2 Fourth, to enforce its restriction on reselling

and its prohibition on fractionating, JDI has adopted a mandatory auditing program

which JDI has utilized to review its customers’ records and monitor how they




2 “ ‘Fractionating’ involves reconstituting the contents of a cold kit with saline and
dividing portions of the reconstituted kit into other containers for storage and
subsequent radiolabeling. Because a single cold kit can produce multiple doses of a
radiopharmaceutical, fractionating enables a nuclear pharmacist to preserve excess
cold kit material for use at a later date.” (Doc. 1, PageID.6-7, ¶ 18). “Fractionation
also provides nuclear pharmacists with an optimal way to handle unscheduled
emergency requests for preparation of a radiopharmaceutical received outside of
normal business hours.” (Id., PageID.19, ¶ 61).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 9 of 64           PageID #: 432




dispense their products, which can expose competitively sensitive information to

JDI. (Doc. 1, PageID.6-7, ¶¶ 15-19; Doc. 3, PageID.68-69, ¶¶ 15-19).3

                               III.   Causes of Action

        Based on the foregoing well-pleaded allegations, as well as others, the

Plaintiffs assert the following causes of action against JDI:

    •   Count I – monopolization of MAA and DTPA markets in violation of § 2 of the

        Sherman Antitrust Act, 15 U.S.C. § 2.4

    •   Count II – engaging in an unlawful tying arrangement5 in violation of § 1 of




3 The Plaintiffs’ initial complaint (Doc. 1) was filed with certain provisions redacted.
The Plaintiffs’ also requested, and were granted, leave to file an unredacted copy of
the complaint (Doc. 3) under seal, on the grounds that the unredacted complaint
contained “proprietary, confidential and highly sensitive” information regarding the
JDI Master Agreement. (See Docs. 2, 10). The undersigned has endeavored to cite to
the publicly available, redacted version of the complaint (Doc. 1) whenever possible
in this recommendation. Citations to the sealed, unredacted version of the complaint
(Doc. 3) are made where provisions unreadable in the redacted version of the
complaint (Doc. 1) are necessary to address issues raised in the parties’ briefs. In
most such instances, one of the parties has either quoted directly a redacted portion
of the complaint or described its substance, or the provision’s substance can
otherwise be gleaned from the parties’ briefing. No party has requested leave to
redact or seal their present briefing, nor has any party complained that a brief
reveals sensitive information.

4 “Every person who shall monopolize, or attempt to monopolize, or combine or
conspire with any other person or persons, to monopolize any part of the trade or
commerce among the several States, or with foreign nations, shall be deemed guilty
of a felony…” 15 U.S.C. § 2.

5 “A tie is an arrangement under which a seller agrees to sell one product, the tying
product, only on the condition that the buyer also purchase a second product, the
tied product.” Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705, 711 (11th
Cir. 1984) (per curiam).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 10 of 64           PageID #: 433




         the Sherman Act, 15 U.S.C. § 1,6 and Section 3 of the Clayton Action, 15

         U.S.C. § 14.7

     •   Count III – Monopolization of MDP and Sodium Iodine I-131 markets, in

         violation of § 2 of the Sherman Act.

     •   Count IV – Attempted monopolization of MDP, Sestamibi, and Sodium Iodine

         I-131 markets, in violation of § 2 of the Sherman Act.

     •   Count V – Contracting in restrain of trade, in violation of § 1 of the Sherman

         Act and § 3 of the Clayton Act.8



 6 “Every contract, combination in the form of trust or otherwise, or conspiracy, in
 restraint of trade or commerce among the several States, or with foreign nations, is
 declared to be illegal. Every person who shall make any contract or engage in any
 combination or conspiracy hereby declared to be illegal shall be deemed guilty of a
 felony…” 15 U.S.C. § 1.

 7 “It shall be unlawful for any person engaged in commerce, in the course of such
 commerce, to lease or make a sale or contract for sale of goods, wares, merchandise,
 machinery, supplies, or other commodities, whether patented or unpatented, for use,
 consumption, or resale within the United States or any Territory thereof or the
 District of Columbia or any insular possession or other place under the jurisdiction
 of the United States, or fix a price charged therefor, or discount from, or rebate
 upon, such price, on the condition, agreement, or understanding that the lessee or
 purchaser thereof shall not use or deal in the goods, wares, merchandise,
 machinery, supplies, or other commodities of a competitor or competitors of the
 lessor or seller, where the effect of such lease, sale, or contract for sale or such
 condition, agreement, or understanding may be to substantially lessen competition
 or tend to create a monopoly in any line of commerce.” 15 U.S.C. § 14

 8   None of the Plaintiffs’ antitrust counts explains why they are entitled to bring a
 private civil right of action based on these criminal antitrust statutes.
 Nevertheless, “[s]ection Four of the Clayton Act creates a private right of action for
 ‘... any person who shall be injured in his business or property by reason of anything
 forbidden in the antitrust laws may sue therefor ..., and shall recover threefold the
 damages by him sustained.’ ” Sunbeam Television Corp. v. Nielsen Media Research,
 Inc., 711 F.3d 1264, 1270 (11th Cir. 2013) (quoting 15 U.S.C. § 15(a)). Cf. id. n.15
 (“In its brief, Sunbeam never cites this statutory mechanism upon which it bases its
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 11 of 64           PageID #: 434




     •   Count VI – Unjust enrichment.

         Ionsouth also proposes to represent a class of similarly situated nuclear

 pharmacies in bringing the foregoing causes of action.9

                                    IV.   Analysis

         JDI argues that the complaint is due to be dismissed for a host of reasons,

 which the undersigned finds appropriate to address in an order different from that

 presented in the motion to dismiss.




 treble damages claim. It relies, instead, upon cases under Section Two of the
 Sherman Act, 15 U.S.C. § 2. That reliance alone, is not enough to establish civil
 liability for a private plaintiff. Cable Holdings of Ga., Inc. v. Home Video, Inc., 825
 F.2d 1559, 1562 (11th Cir. 1987) (where ‘[a]n antitrust plaintiff must show that he
 has been damaged and that the antitrust violation alleged is the cause of his
 injury’). The ‘business or property’ requirement of Section Four of the Clayton Act
 helps prevent entirely remote or speculative claims.” (quotation omitted)).

 9 “In a given case, a federal district court must have at least one of three types of
 subject matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2)
 federal question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity
 jurisdiction pursuant to 28 U.S.C. § 1332[].” Baltin v. Alaron Trading Corp., 128
 F.3d 1466, 1469 (11th Cir. 1997). As the Plaintiffs correctly allege (see Doc. 1,
 PageID.11, ¶ 32), this Court has original jurisdiction over the Plaintiffs’ federal
 antitrust claims in Counts I through V under the Clayton Act’s specific statutory
 grants of jurisdiction, see 15 U.S.C. §§ 15(a), 26, as well as under 28 U.S.C. § 1331
 (federal question) and § 1337(a) (“The district courts shall have original jurisdiction
 of any civil action or proceeding arising under any Act of Congress regulating
 commerce or protecting trade and commerce against restraints and monopolies…”).
 The Plaintiffs do not allege the existence of either ordinary diversity jurisdiction
 under 28 U.S.C. § 1332(a), or Class Action Fairness Act jurisdiction under § 1332(d),
 that would permit the Court to exercise original jurisdiction over the state law claim
 in Count VI. Nevertheless, the Court exercises supplemental jurisdiction over that
 claim under 28 U.S.C. § 1367(a), as it is so related to the claims over which the
 Court has original jurisdiction that it “form[s] part of the same case or controversy
 under Article III of the United States Constitution.”
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 12 of 64             PageID #: 435




                              a.     Article III Standing

       “Although the Constitution does not fully explain what is meant by ‘[t]he

 judicial Power of the United States,’ Art. III, § 1, it does specify that this power

 extends only to ‘Cases’ and ‘Controversies,’ Art. III, § 2.” Spokeo, Inc. v. Robins, --

 U.S. --, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016).

 “And ‘ “[n]o principle is more fundamental to the judiciary's proper role in our

 system of government than the constitutional limitation of federal-court jurisdiction

 to actual cases or controversies.” ’ ” Id. (quoting Raines v. Byrd, 521 U.S. 811, 818,

 117 S. Ct. 2312, 138 L. Ed. 2d 849 (1997))). “Standing to sue is a doctrine rooted in

 the traditional understanding of a case or controversy.” Id.

       To establish Article III standing, a prerequisite to invoking federal
       jurisdiction, a plaintiff must have “(1) suffered an injury in fact, (2) that
       is fairly traceable to the challenged conduct of the defendant, and (3)
       that is likely to be redressed by a favorable judicial decision.” Spokeo,
       Inc. v. Robins, 578 U.S. ––––, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635
       (2016). “When the defendant challenges standing via a motion to
       dismiss, ‘both ... trial and reviewing courts must accept as true all
       material allegations of the complaint, and must construe the complaint
       in favor of the complaining party.’ ” Region 8 Forest Serv. Timber
       Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993)
       (quoting Warth v. Seldin, 422 U.S. 490, 501, 95 S. Ct. 2197, 2206, 45 L.
       Ed. 2d 343 (1975)). But even at the pleading stage, “a plaintiff must
       ‘clearly allege facts demonstrating each element,’ and we evaluate
       standing on a motion to dismiss based on the facts alleged in the
       complaint.” Aaron Private Clinic Mgmt. LLC v. Berry, 912 F.3d 1330,
       1336 (11th Cir. 2019) (internal citation omitted) (quoting Spokeo, 136 S.
       Ct. at 1547).

 Tokyo Gwinnett, LLC v. Gwinnett Cty., Ga., 940 F.3d 1254, 1262 (11th Cir. 2019).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 13 of 64            PageID #: 436




       To establish Article III standing, an injury in fact “must be concrete,

 particularized, and actual or imminent…” Clapper v. Amnesty Int'l USA, 568 U.S.

 398, 409, 133 S. Ct. 1138, 185 L. Ed. 2d 264 (2013) (quotation omitted). “A ‘concrete’

 injury must be ‘de facto’; that is, it must actually exist, as opposed to being

 hypothetical or speculative. A concrete injury need be only an identifiable trifle.”

 Salcedo v. Hanna, 936 F.3d 1162, 1167 (11th Cir. 2019) (citations, quotations, and

 footnote omitted). “An injury in fact must also be particularized, that is, affecting

 the plaintiff ‘in a personal and individual way.’ ”   Id. n.3 (quoting Spokeo, 136 S. Ct

 at 1548).10 As to imminence, a “threatened injury must be certainly impending to

 constitute injury in fact, and … allegations of possible future injury are not

 sufficient.” Clapper, 568 U.S. at 409 (quotations omitted).

       Count V alleges that the JDI Master Agreement is an unlawful contract in

 restraint of trade because it “allowed JDI to (a) restrict Ionsouth and members of

 the class from selling JDI products to other nuclear pharmacies; (b) prohibit

 Ionsouth and members of the Class from fractionating JDI products; and (c) conduct

 highly invasive audits.” (Doc. 3, PageID.111-112, ¶ 198). JDI argues that Count V is

 due to be dismissed for lack of Article III standing because the Plaintiffs have failed

 to plausibly allege an injury in fact from these provisions. With regard to the

 prohibitions on resale and fractionation, JDI argues that “the Complaint nowhere

 alleges that IonSouth engaged in either resale or fractionating prior to entering into



 10 “As the would-be class representative, [Ionsouth] must establish [its] own
 personal, concrete injury notwithstanding whatever injuries may have been suffered
 by the other members of the class.” Salcedo, 936 F.3d at 1167 n.3
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 14 of 64           PageID #: 437




 the JDI Master Agreement, or that it would engage in these practices were they not

 prohibited.” (Doc. 36, PageID.242). As for the audit requirement, JDI argues that,

 while the Plaintiffs allege “that the audits provide JDI with competitively sensitive

 information that would be of great value to Triad and could be used to harm its

 competitors,” they do “not allege that JDI actually has provided any competitively

 sensitive information to Triad pursuant to the audit provision, which would have

 been necessary for Triad to compete unfairly against other nuclear pharmacies[,]”

 nor have the alleged “that IonSouth has ceased operations because of any audit.”

 (Id., PageID.243).

       As to an injury in fact due to the fractionation prohibition, the Plaintiffs point

 to their allegation that, “[b]y prohibiting its customers from fractionating, JDI

 requires them to purchase more cold kit product than they need and prevents them

 from efficiently using the JDI products that they buy.” (Doc. 3, PageID.69, ¶ 18). In

 reply, JDI claims in that the complaint does not allege that “that IonSouth did or

 otherwise would engage in those practices…” (Doc. 53, PageID.352). However, the

 complaint also alleges (albeit in Count VI instead of Count V) that “JDI has

 knowingly accepted and retained a financial benefit by prohibiting Ionsouth and

 members of the Class from fractionating its products[,]” and that “[b]y interfering

 with this standard practice of nuclear pharmacy, Ionsouth and members of the

 Class had to purchase more JDI cold kits than they needed or desired.” (Doc. 3,

 PageID.113, ¶ 205). Construed in the light most favorable to the Plaintiffs, these

 allegations allow for the reasonable inference that Ionsouth did in fact engage in the
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 15 of 64          PageID #: 438




 practice of fractionation, and was therefore harmed by the fractionation prohibition

 in the JDI Master Agreement. Moreover, accepting these allegation as true, the

 undersigned finds that they plausibly allege that IonSouth suffered an injury in fact

 from the fractionation prohibition – specifically, by being required to spend more

 money on JDI products than it otherwise would if it was permitted to fractionate.

 Additionally, this injury is fairly traceable to the JDI Master Agreement, and is

 likely to be redressed by a favorable decision from the Court.

        As to an injury in fact due to the audit requirement, the Plaintiffs point to

 their allegation that, “[f]or at least months prior to auditing Plaintiff Ionsouth,

 Triad Isotopes’ Southeast Regional Director of Operations, C.H. Reilly III, repeated

 to employees on multiple occasions, in person, that JDI was going to pursue

 Ionsouth using the audit mechanism[,]” and that it “was also mentioned multiple

 times on conference calls that JDI was planning on using an audit to try to

 shut-down Ionsouth.” (Doc. 3, PageID.101, ¶ 144). In reply, JDI claims that this

 allegation only shows “an attempted shut-down” that only “might result” in injury to

 Ionsouth, making the injury overly speculative. (Doc. 53, PageID.353). However,

 accepting those allegations as true and construing them in the light most favorable

 to the Plaintiffs, the undersigned finds that the complaint plausibly alleges an

 imminent injury in fact. By alleging specific facts indicating that JDI made concrete

 plans to use the audit provision as a tool to harm Ionsouth to the point of causing it
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 16 of 64           PageID #: 439




 to shut down, the Plaintiffs have plausibly alleged a “threatened injury” that is

 “certainly impending.”11

       The Plaintiffs’ response brief acknowledges JDI’s arguments challenging

 their Article III standing to challenge the resale prohibition, but the Plaintiffs do

 not substantively address those arguments until their sur-reply. Nevertheless, the

 complaint does allege that this provision “forecloses Ionsouth from acquiring JDI

 Sole-Source or Multi-Source Products from alternative sources[,]” thus “prevent[ing]

 nuclear pharmacies, like Ionsouth and members of the Class, from purchasing

 Sodium Iodine I-131, MDP, and Sestamibi from other radiopharmaceutical

 manufacturers at lower prices[ and] forcing them to pay JDI’s supra-competitive

 prices.” (Doc. 3, PageID.96, 103, ¶¶ 126, 151). Accepting these allegation as true, the

 undersigned finds that they plausibly allege that IonSouth suffered an injury in fact

 from the resale prohibition – specifically, by being required to spend more money


 11 The cases that JDI relies on to dismiss this allegation as overly speculative are
 distinguishable and not otherwise persuasive on the issue. In Tokyo Gwinnett, the
 Eleventh Circuit Court of Appeals found that allegations of “past ‘bad faith’ efforts to
 thwart [the plaintiff]’s business” were “wholly abstract” injuries that “do not provide
 the kind of particular, direct, and concrete injury that is necessary to confer standing
 to sue in the federal courts[,]” concluding that the plaintiff’s “s perception that the
 [defendant] acted in bad faith isn’t a cognizable Article III injury; it’s simply an
 allegation regarding the [defendant]’s motives.” 940 F.3d at 1263 (quotation
 omitted). Here, on the other hand, the Plaintiffs allegations go beyond speculative
 bad faith, citing to actual statements from JDI affiliates indicating that JDI actually
 planned to use the audit provision to harm Ionsouth. As for Associated General
 Contractors of California, Inc. v. California State Council of Carpenters, 459 U.S.
 519, 103 S. Ct. 897, 74 L. Ed. 2d 723 (1983), that case did not concern Article III
 injury in fact, but rather statutory standing under antitrust laws, an issue which
 will be discussed later. See Sunbeam Television Corp. v. Nielsen Media Research,
 Inc., 711 F.3d 1264, 1270 (11th Cir. 2013) (“Antitrust standing requires that a party
 must do more than meet the basic ‘case or controversy’ or ‘injury in fact’ required by
 Article III of the Constitution.”).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 17 of 64         PageID #: 440




 buying JDI products directly from JDI than it would have buying them from other

 JDI consumers. Additionally, this injury is fairly traceable to the JDI Master

 Agreement, and is likely to be redressed by a favorable decision from the Court.

 Thus, Ionsouth has sufficiently alleged that it has Article III standing to bring its

 Count V claims.

       “An association … has standing to sue on behalf of its members when: (a) its

 members would otherwise have standing to sue in their own right; (b) the interests

 it seeks to protect are germane to the organization's purpose; and (c) neither the

 claim asserted nor the relief requested requires the participation of individual

 members in the lawsuit.” Am.'s Health Ins. Plans v. Hudgens, 742 F.3d 1319, 1327

 (11th Cir. 2014) (quotation omitted). “The first requirement of associational

 standing is that at least one member meets the three requirements of individual

 standing.” Sierra Club v. Tennessee Valley Auth., 430 F.3d 1337, 1344 (11th Cir.

 2005). Here, at least one member of UPPI, Ionsouth, has standing to sue in its own

 right on the Count V claims. Moreover, JDI does not challenge the other two

 requirements of UPPI’s associational standing, and the undersigned finds that those

 requirements are also met.

       Accordingly, JDI’s motion to dismiss is due to be denied to the extent it

 argues lack of Article III standing to bring Count V.

                              b.    Antitrust Standing

       A private plaintiff seeking damages under the antitrust laws must
       establish standing to sue. Fla. Seed Co.[ v. Monsanto Co.], 105 F.3d
       [1372,] 1374[ (11th Cir. 1997)]. Antitrust standing requires that a party
       must do more than meet the basic “case or controversy” or “injury in
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 18 of 64            PageID #: 441




       fact” required by Article III of the Constitution. Id., citing Todorov v.
       DCH Healthcare Auth., 921 F.2d 1438, 1448 (11th Cir. 1991). The
       doctrine of antitrust standing reflects prudential concerns and is
       designed to avoid burdening the courts with speculative or remote
       claims. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
       Carpenters, 459 U.S. 519, 103 S. Ct. 897, 912, 74 L. Ed. 2d 723 (1983).
       Antitrust standing is a conscientious method to find the proper private
       plaintiff to enforce the antitrust laws.

       …In order to recover treble damages, Section Four [of the Clayton Act]
       requires that a private plaintiff enforcing the antitrust laws must
       establish both: (1) that the plaintiff has standing; and, (2) that the
       defendant has violated the antitrust laws. See Levine v. Cent. Fl. Med.
       Affiliates, 72 F.3d 1538, 1545 (11th Cir. 1996).

       Antitrust standing, however, is narrower than the broad language of
       the statute indicates. Associated Gen. Contractors, 103 S. Ct. at 907.
       The Supreme Court acknowledged that a number of “labels” suggested
       by the federal appeals courts, in an attempt to more precisely define
       antitrust standing, “may lead to contradictory and inconsistent results
       ... In our view, courts should analyze each situation in light of the
       factors set forth in the text [of Associated General].” Id. at 908 n.33. The
       Supreme Court declined to articulate a bright-line rule as to antitrust
       standing and injury. Id. at 907–08. Instead it encouraged courts to
       employ a broad balancing analysis that “requires us to evaluate the
       plaintiff's harm, the alleged wrongdoing by the defendants, and the
       relationship between them.” Id.

       Standing analysis involves consideration of the nexus between the
       antitrust violation and the plaintiff’s harm and whether the harm
       alleged is of the type for which Congress provides a remedy. Cargill,
       Inc. v. Monfort of Colo., Inc., 479 U.S. 104, 107 S. Ct. 484, 489, 93 L. Ed.
       2d 427 (1986). Although a showing of antitrust injury is necessary, it is
       “not always sufficient ... to establish standing under [section] 4, because
       a party may have suffered antitrust injury but may not be a proper
       plaintiff under [section] 4 for other reasons.” Id. at 489 n. 5.

       This circuit employs a two-prong test for antitrust standing under
       Section Four of the Clayton Act. Palmyra Park Hosp., Inc.[ v. Phoebe
       Putney Mem’l Hosp.], 604 F.3d [1291,] 1299[ (11th Cir. 2010)]. First, the
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 19 of 64             PageID #: 442




       plaintiff must establish that it has suffered an antitrust injury. Id.,
       citing Todorov, 921 F.2d at 1449.[12] Second, the plaintiff must be an
       “efficient enforcer” of the antitrust laws. Id.; Fla. Seed Co., 105 F.3d at
       1374; Mun. Utils. Bd. of Albertville v. Ala. Power Co., 934 F.2d 1493,
       1499 (11th Cir. 1991).

 Sunbeam Television Corp. v. Nielsen Media Research, Inc., 711 F.3d 1264, 1270–71

 (11th Cir. 2013) (footnote omitted). JDI disputes only whether the Plaintiffs satisfy

 the second prong of antitrust standing, arguing that the complaint fails to plausibly

 allege that the Plaintiffs are “efficient enforcers” to bring their antitrust claims.

                         1.     Willing and Able Competitor

       In antitrust cases alleging an illegal monopoly, the Eleventh Circuit appears

 to impose a firm requirement for “efficient enforcers,” holding: “Whether or not the

 plaintiff is a customer or a competitor, in order to meet the second prong, the


 12  “The antitrust laws were enacted for the protection of competition, not
 competitors.” Atl. Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 338, 110 S. Ct.
 1884, 1891, 109 L. Ed. 2d 333 (1990) (quotation omitted). “Thus, antitrust injuries
 include only those injuries that result from interference with the freedom to
 compete.” Johnson v. Univ. Health Servs., Inc., 161 F.3d 1334, 1338 (11th Cir. 1998).
 Antitrust plaintiffs “must prove more than injury causally linked to an illegal
 presence in the market. Plaintiffs must prove antitrust injury, which is to say injury
 of the type that the antitrust laws were intended to prevent and that flows from
 that which makes the defendants’ acts unlawful. The injury should reflect the
 anticompetitive effect either of the violation or of anticompetitive acts made possible
 by the violation. It should, in short, be the type of loss that the claimed violations
 would be likely to cause.” Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S.
 477, 489, 97 S. Ct. 690, 697, 50 L. Ed. 2d 701 (1977) (quotation omitted). See also
 Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc'ns, Inc., 376 F.3d 1065,
 1069 (11th Cir. 2004) (under §§ 1 and 2 of the Sherman Act, “an antitrust plaintiff
 must show harm to competition in general, rather than merely damage to an
 individual competitor”). “This requirement ensures that the plaintiff, although
 motivated by private interests, is seeking to vindicate the type of injury to the public
 that the antitrust laws were designed to prevent.” Sunbeam Television Corp., 711
 F.3d at 1271 n.16 (citing Austin v. Blue Cross & Blue Shield of Ala., 903 F.2d 1385,
 1389–90 (11th Cir. 1990)).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 20 of 64          PageID #: 443




 plaintiff must prove the existence of a competitor willing and able to enter the

 relevant market, but for the exclusionary conduct of the incumbent monopolist.”

 Id. at 1273. See also Gas Utilities Co. of Ala. v. S. Nat. Gas Co., 996 F.2d 282, 283

 (11th Cir. 1993) (per curiam) (“The law clearly requires a showing of an intention

 and preparedness to enter the business to give a plaintiff a cause of action for being

 foreclosed from the market.” (citing Cable Holdings of Ga., Inc. v. Home Video, Inc.,

 825 F.2d 1559, 1562 (11th Cir. 1987)). Thus, in order to sufficiently plead an

 antitrust monopoly claim, the plaintiff must plead facts plausibly showing that a

 competitor has “take[n] some affirmative step to enter the business.” Gas Utilities,

 996 F.2d at 283. “The mere possibility of financing being available in the abstract is

 not enough. Showing that someone somehow could possibly obtain financing is not

 the same as showing that plaintiffs themselves were able and prepared to. Likewise,

 showing that someone may be interested in entering into a contract if the price is

 right is not the same as having an enforceable contract.” Id. (citation and quotation

 omitted). Likewise, “[i]nquiry into procedures” – “activities [that are] merely

 preliminary steps taken in anticipation of preparing to enter the market such as

 communication with the licensing authority, investigation of costs and feasibility,

 and inquiry regarding” applicable laws and regulations – “is insufficient to establish

 preparedness.” Id.

       JDI argues that the Plaintiffs’ monopolization claims in Counts I, III, and IV

 are due to be dismissed because they have failed to allege the existence of a

 competitor willing and able to enter the respective markets relevant to those claims
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 21 of 64           PageID #: 444




 – specifically, the MAA and DTPA markets for Count I, the MDP and Sodium Iodine

 I-131 markets for Counts III and IV, and the Sestamibi market for Count IV. In

 their initial response brief, the Plaintiffs do not dispute that they are required to

 allege the existence of a “willing and able competitor” to succeed on their

 monopolization claims, but argue that they have sufficiently identified potential

 competitors for the MAA, MDP, and Sodium Iodine I-131 markets.13 By failing to



 13      In their sur-reply, the Plaintiffs argue that “requiring a customer-plaintiff to
 plead excluded competitors, would fly in the face of the Supreme Court’s holding
 that ‘[n]either proof of exertion of the power to exclude nor proof of actual
 exclusion of existing or potential competitors is essential to sustain a charge of
 monopolization under the Sherman Act.’ ” (Doc. 54, PageID.372 (emphasis in
 original) (quoting Am. Tobacco Co. v. United States, 328 U.S. 781, 810, 66 S. Ct.
 1125, 90 L. Ed. 1575 (1946)). This argument is meritless. First, American Tobacco
 concerned criminal antitrust charges brought by the government, rather than civil
 claims by a private actor; therefore, neither “efficient enforcer” analysis, nor any
 other aspect of “antitrust standing,” was at issue in that case. At most, the foregoing
 provision means that proof of a “willing and able competitor” is not an element of an
 antitrust claim, which does not foreclose it from being a requirement of antitrust
 standing. See Sunbeam Television, 711 F.3d at 1270–71 (“In order to recover treble
 damages, Section Four requires that a private plaintiff enforcing the antitrust laws
 must establish both: (1) that the plaintiff has standing; and, (2) that the defendant
 has violated the antitrust laws.” (emphasis added)); Cable Holdings, 825 F.2d at
 1562 (“Proof of a violation of the Sherman Act standing alone does not establish civil
 liability.” (emphasis added)).
         Second, long after American Tobacco was decided, the Eleventh Circuit has
 nevertheless repeatedly held that a plaintiff alleging an illegal monopoly must show
 a “willing and able competitor” to be considered an “efficient enforcer” with antitrust
 standing. Under the Eleventh Circuit’s prior panel precedent rule, binding panel
 precedent cannot be disregarded until it is overruled or abrogated by the Supreme
 Court or the Eleventh Circuit sitting en banc, even if a court is convinced the “prior
 case was wrongly decided, … failed to consider certain critical issues or arguments,
 … or … lacked adequate legal analysis to support its conclusions…” United States v.
 Lee, 886 F.3d 1161, 1163 & n.3 (11th Cir. 2018) (per curiam) (emphasis added), cert.
 denied, 140 S. Ct. 275 (2019). Thus, even if Eleventh Circuit precedent requiring a
 “willing and able competitor” is arguably inconsistent with American Tobacco, this
 Court is not free to disregard that precedent. Moreover, Twombly and Iqbal now
 make clear that a civil complaint must contain sufficient factual allegations
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 22 of 64           PageID #: 445




 argue likewise with regard to the DTPA and Sestamibi markets, the Plaintiffs

 effectively concede that they have failed to show antitrust standing to bring

 monopoly claims based on those markets. Certainly, no potential competitor for

 these markets is readily apparent on the face of the complaint.14

       With regard to MAA, one of JDI’s sole source products, the Plaintiffs point to

 their allegations that Lantheus Medical Imaging, Inc. (“Lantheus”), another “major

 manufacturer[] of radiopharmaceutical products[,]” had “serious interest” in

 acquiring the Pulmolite NDA and, prior to JDI acquiring the Pulmolite NDA from

 Pharmalucence in 2013, a “vice president of Lantheus … had unsuccessful

 discussions with Pharmalucence” about purchasing the NDA with the intent to

 market Pulmolite as a competing product to MAA. (See Doc. 1, PageID.14, 29, ¶¶ 47,

 107-109). However, a valid competitor must be shown to be “willing and able to

 enter the relevant market[] but for the exclusionary conduct of the incumbent

 monopolist.” Sunbeam Television Corp., 711 F.3d at 1273 (emphasis added). As JDI

 correctly points out in reply, the Plaintiffs’ allegations indicate that Pharmalucence,

 rather than JDI, was responsible for excluding Lantheus from the MAA market by

 refusing to sell it the Pulmolite NDA, and the complaint contains no allegations

 indicating that JDI was in any way responsible for inducing this refusal. Likewise,


 plausibly showing that a plaintiff is entitled to relief – which requires the plaintiff
 to show, among other things, that it is an “efficient enforcer,” which in turn requires
 it to identify a “willing and able competitor” in monopoly antitrust cases.

 14 Moreover, as will be explained later, the Plaintiffs have failed to plausibly allege
 relevant product markets for DTPA and Sestamibi, and thus any federal antitrust
 claims related to those proposed markets are due to be dismissed on that basis as
 well.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 23 of 64           PageID #: 446




 while the Plaintiffs allege that JDI refused to license products under the Pulmolite

 NDA after buying it (see Doc. 1, PageID.29, ¶ 110), they do not identify a potential

 competitor that actually approached JDI for a license and was denied.15

          Additionally, the undersigned agrees with JDI that the mere fact Lantheus

 had “serious interest” in the Pulmolite NDA, and discussed the possibility of

 purchasing it from Pharmalucence, is insufficient to plausibly show that Lantheus

 was prepared to enter the MAA market. The Plaintiffs argue that “[o]ne can

 reasonably infer … that JDI had an economic incentive (and, anticipating its

 enhanced future income stream, the means) to pay a premium [for the Pulmolite

 NDA] that no other rational market player would pay.” (Doc. 50, PageID.305 n.5).

 Even assuming that this is a reasonable inference, it merely indicates that

 Lantheus’s offer to buy the NDA fell short of the price Pharmalucence desired. This

 suggests that Lantheus was really interested in buying the NDA only “if the price

 [wa]s right[,]” which is insufficient to show preparedness. Gas Utilities, 996 F.2d at

 283.16



 15 The Plaintiffs’ citation to United States v. Microsoft Corp., 253 F.3d 34, 79 (D.C.
 Cir. 2001) (en banc) (per curiam), and Continental Ore Co. v. Union Carbide &
 Carbon Corp., 370 U.S. 690, 699, 82 S. Ct. 1404, 8 L. Ed. 2d 777 (1962), in opposition
 to this point is inapposite. The portion of Microsoft Corp. on which the Plaintiffs rely
 concerned demonstrating causation to establish an antitrust violation, while the
 portion of Continental Ore on which the Plaintiffs rely concerned proving an
 antitrust conspiracy, which the Plaintiffs have not alleged in their complaint.
 Neither concerned “efficient enforcer” or “antitrust standing” analysis.

 16 The complaint alleges that a UPPI director and two UPPI members also
 unsuccessfully attempted to buy the Pulmolite NDA from Pharmalucence. (See Doc.
 1, PageID.29, ¶¶ 107-108). The Plaintiffs do not rely on those allegations in response
 to JDI’s present motion. Regardless, similar to Lantheus, the complaint’s allegations
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 24 of 64           PageID #: 447




       As for the MDP and Sodium I-131 markets, the Plaintiffs claim that they

 have “alleged the existence of competitors who are prepared to (and in fact do)

 compete with JDI” in these market, and that they “have alleged that but for the

 anticompetitive tying arrangement, those competitors would be in a position to

 compete with JDI for sales of the tied products.” (Doc. 50, PageID.306-307 (citing

 Doc. 3, PageID.94-95, ¶¶ 119-122)). In reply JDI correctly points out that the

 Plaintiffs have failed to actually identify any competitor who was excluded by JDI

 from entering the MDP and Sodium I-131 markets; indeed, they concede that its

 purported competitors “in fact do” compete with JDI in these markets. Moreover,

 the allegations in paragraphs 119 through 122 concern the harm of JDI customers

 having to pay inflated prices for products as a result of its allegedly unlawful tying

 arrangement, rather than exclusion of potential competitors from a particular

 market.

       For the foregoing reasons, the Plaintiffs have failed to plausibly allege the

 existence of a competitor willing and able, but for JDI’s exclusionary conduct, to

 enter any of the markets relevant to their monopolization claims. Because, under

 Eleventh Circuit precedent, this is fatal to the Plaintiffs’ ability to show that they

 are “efficient enforcers” to bring their monopolization antitrust claims, the Plaintiffs

 cannot demonstrate that they have antitrust standing to bring those claims. For

 this reason, Counts I, III, and IV are due to be dismissed under Rule 12(b)(6).


 indicate that Pharmalucense, rather than JDI, was responsible for thwarting UPPI
 and its two members’ entrance into the MAA market by Pharmalucense, and they
 fail to plausibly show that UPPI or its two members were prepared to enter the
 market.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 25 of 64             PageID #: 448




                     2.     Other “Efficient Enforcer” Factors

       JDI also argues, apart from the Plaintiffs’ failure to show a “willing and able

 competitor,” that consideration of other relevant factors does not support finding the

 Plaintiffs to be “efficient enforcers” of any of their antitrust claims. Generally, “[t]he

 factors to be considered in determining whether a plaintiff is an efficient enforcer

 are: (1) the directness or indirectness of the asserted injury; (2) the remoteness of

 the injury; (3) whether other potential plaintiffs were better suited to vindicate the

 harm; (4) whether the damages were highly speculative; (5) the extent which the

 apportionment of damages was highly complex and would risk duplicative

 recoveries; and (6) whether the plaintiff would be able to efficiently and effectively

 enforce the judgment.” Sunbeam Television, 711 F.3d at 1271. “[O]ther factors might

 also be relevant as these factors are often intertwined, with no single predominate

 factor.” Id. at 1271-72 (citing Todorov, 921 F.2d at 1451–52).

       JDI focuses only on two of these factors, claiming that the Plaintiffs’ damages

 are “highly speculative,” and their apportionment would be “highly complex,” and

 their arguments in support of these factors are largely premised on the Plaintiffs’

 claims failing in some way before damages would even be at issue. (See Doc. 36,

 PageID.244 (“First, as discussed in further detail above, any damages with respect

 to Plaintiffs’ monopolization and contractual restraint claims are entirely

 speculative. Specifically, as no competitor willing and able to enter any of the

 allegedly monopolized markets has been alleged, Plaintiffs’ damages from any

 alleged monopolization or attempted monopolization are entirely theoretical. As a
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 26 of 64          PageID #: 449




 further example, because Plaintiffs do not allege that IonSouth or any other

 particular member of UPPI was engaged in re-selling or fractionating JDI’s products

 prior to entering into the JDI Master Agreement, Plaintiffs’ damages from these

 alleged restraints are also completely speculative.”); id., PageID.244-245 (“Second,

 the damages envisioned by Plaintiffs’ allegations would require difficult calculations

 and complex apportionment. With no other suppliers of MAA or DTPA in the U.S.

 market since at least 2011, see PageID.90 (¶ 104), and no company alleged to be

 willing and able to enter either proposed product market, the calculation of any

 overcharges due to the alleged monopolization of these markets would be

 exceedingly difficult, if not impossible, and any attempt to estimate damages would

 be pure guesswork.”). As to the few arguments not so premised, (see id. (“As to the

 competitive damages allegedly caused by JDI’s audits, those, too, are based solely

 upon Plaintiffs’ speculation that JDI shared that information with Triad, which

 then used that information to obtain an improper competitive advantage, causing

 some unexplained harm to IonSouth and other nuclear pharmacies … Also, while

 Plaintiffs allege that JDI’s prices were higher than those of other pharmaceutical

 companies selling alternative products for MDP, Sestamibi, and I-131, Plaintiffs’

 allegations appear to be premised upon list prices, despite their acknowledgement

 that discounts off of list prices were available, and in fact extended to JDI’s

 customers … Assuming that Plaintiffs’ allegations are true, and discounts were not

 uniform, it would be extremely difficult for this Court to calculate and apportion

 damages amongst the putative class members.”)), they are rather conclusory
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 27 of 64          PageID #: 450




 argued, and fail to convince the undersigned that these two factors, without

 considering any others, weigh so conclusively against finding the Plaintiffs to be

 “efficient enforcers” that dismissal of the Plaintiffs’ antitrust claims under Rule

 12(b)(6) is warranted on that basis.

                         c.     Relevant Product Markets

       Section 1 of the Sherman Act makes unlawful “[e]very contract,
       combination in the form of trust or otherwise, or conspiracy, in
       restraint of trade or commerce among the several States.” 15 U.S.C. § 1.
       Although the section’s language seems automatically to prohibit any
       kind of concerted restraint of trade, the Supreme Court’s interpretation
       of the Act indicates that many forms of concerted action are to be
       evaluated under a flexible, case-by-case standard: the so-called “rule of
       reason.” See Standard Oil Co. v. United States, 221 U.S. 1, 58–62, 31 S.
       Ct. 502, 515–16, 55 L. Ed. 619 (1911) (adopting the rule of reason).
       Under the rule of reason, “the factfinder weighs all of the circumstances
       of a case in deciding whether a restrictive practice should be prohibited
       as imposing an unreasonable restraint on competition.” Cont'l T.V., Inc.
       v. GTE Sylvania Inc., 433 U.S. 36, 49, 97 S. Ct. 2549, 2557, 53 L. Ed. 2d
       568 (1977).

       …

       Under rule of reason analysis, a plaintiff may show either actual or
       potential harm to competition. Levine v. Cent. Fla. Med. Affiliates, Inc.,
       72 F.3d 1538, 1551 (11th Cir. 1996) … Regardless of whether the
       plaintiff alleges actual or potential harm to competition, however, he
       must identify the relevant market in which the harm occurs…

       …

       Section One plaintiffs must define both (1) a geographic market and (2)
       a product market. See Rossi v. Standard Roofing, Inc., 156 F.3d 452,
       464 (3d Cir. 1998) (“In the usual rule of reason case, to establish a
       violation of § 1, plaintiffs must prove ... that the combination or
       conspiracy produced adverse, anti-competitive effects within the
       relevant product and geographic markets.”) Although the “parameters
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 28 of 64           PageID #: 451




       of a given market are questions of fact,” Thompson v. Metro. Multi–List,
       Inc., 934 F.2d 1566, 1573 (11th Cir. 1991),[17] antitrust plaintiffs still
       must present enough information in their complaint to plausibly
       suggest the contours of the relevant geographic and product
       markets.[18] Since both the geographic and product market allegations
       are necessary for a plaintiff suing under § 1 of the Sherman Act to
       succeed, a court, in assessing the sufficiency of the complaint, may
       begin by analyzing either one. See Newcal Indus., Inc. v. Ikon Office
       Solution, 513 F.3d 1038, 1045 n.4 (9th Cir. 2008) (analyzing the product
       market where the defendant did not challenge the plaintiff's assertion
       of the United States as a geographic market).

 Jacobs v. Tempur-Pedic Int'l, Inc., 626 F.3d 1327, 1333–34, 1336 (11th Cir. 2010).

 See also L.A. Draper & Son v. Wheelabrator–Frye, Inc., 735 F.2d 414, 422 (11th Cir.

  See also Duty Free Americas, 797 F.3d at 1264 (“Defining the relevant product
 17

 market is a fact-intensive endeavor.”).

 18 Thus, the undersigned cannot accept the Plaintiffs’ categorical assertion that the
 “product market inquiry is … not appropriately decided at the pleadings stage”
 (Doc. 50, PageID.316), “because it would absolve [them] of the responsibility under
 Twombly to plead facts ‘plausibly suggesting’ the relevant submarket’s
 composition.” Jacobs v. Tempur-Pedic Int'l, Inc., 626 F.3d 1327, 1338 (11th Cir.
 2010). Accord Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 71 n.5 (11th Cir.
 2014) (“The plaintiffs insist that market details are not available pre-discovery and
 should not be required at the pleading phase. Our antitrust precedent specifically
 rejects that argument. The Jacobs plaintiffs argued that their complaint had been
 erroneously dismissed, claiming that they were entitled to ‘add facts in discovery’
 about market share and product substitutability. 626 F.3d at 1338. In response, we
 explained that accepting the plaintiffs' argument ‘would absolve [plaintiffs] of the
 responsibility under Twombly to plead facts “plausibly suggesting” the relevant
 submarket's composition.’ Id. Here, the plaintiffs cannot similarly invoke discovery
 to avoid pleading some specific market details.”). See also Queen City Pizza, Inc. v.
 Domino's Pizza, Inc., 124 F.3d 430, 436 (3d Cir. 1997) (“It is true that in most cases,
 proper market definition can be determined only after a factual inquiry into the
 commercial realities faced by consumers … Plaintiffs err, however, when they try to
 turn this general rule into a per se prohibition against dismissal of antitrust claims
 for failure to plead a relevant market under Fed. R. Civ. P. 12(b)(6).”); Todd v. Exxon
 Corp., 275 F.3d 191, 199–200 (2d Cir. 2001) (“Because market definition is a deeply
 fact-intensive inquiry, courts hesitate to grant motions to dismiss for failure to plead
 a relevant product market … There is, however, no absolute rule against the
 dismissal of antitrust claims for failure to allege a relevant product market.”).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 29 of 64             PageID #: 452




 1984) (an “antitrust plaintiff … makes out a prima facie case under the rule of

 reason only upon proof of a well-defined relevant market upon which the challenged

 anticompetitive actions would have substantial impact” (quotation omitted)).19

       “Defining the market is [also] a necessary step in any analysis of market

 power and     thus an indispensable       element in     the   consideration    of   any

 monopolization or attempt case arising under section 2” of the Sherman Act. U.S.

 Anchor Mfg., Inc. v. Rule Indus., Inc., 7 F.3d 986, 994 (11th Cir. 1993).

       Like claims under Section One, Section Two claims require harm to
       competition that must occur within a “relevant”, that is, a distinct
       market, with a specific set of geographical boundaries and a narrow
       delineation of the products at issue … Under Section One, this

 19     “Section One claims that do not allege per se antitrust violations are analyzed
 under th[e] ‘rule of reason,’ and the claims fail if the restraint on trade is
 reasonable.” Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc'ns, Inc., 376
 F.3d 1065, 1071 (11th Cir. 2004). “[P]er se violations of § 1 of the Sherman Act are
 limited to a very small class of antitrust practices whose character is well
 understood and that almost always harm competition. Examples of such per se
 illegality include horizontal price fixing among competitors, group boycotts, and
 horizontal market division—business relationships that, in the courts’ experience,
 virtually always stifle competition.” Jacobs, 626 F.3d at 1334 (citations omitted). See
 also Texaco Inc. v. Dagher, 547 U.S. 1, 5, 126 S. Ct. 1276, 164 L. Ed. 2d 1 (2006)
 (“[T]his Court presumptively applies rule of reason analysis, under which antitrust
 plaintiffs must demonstrate that a particular contract or combination is in fact
 unreasonable and anticompetitive before it will be found unlawful. Per se liability is
 reserved for only those agreements that are so plainly anticompetitive that no
 elaborate study of the industry is needed to establish their illegality. Accordingly,
 we have expressed reluctance to adopt per se rules where the economic impact of
 certain practices is not immediately obvious.” (citations and quotations omitted)).
        A tying arrangement can also be a per se antitrust violation “if the seller has
 sufficient economic power with respect to the tying product to restrain free
 competition in the market for the tied product and if a not insubstantial amount of
 interstate commerce is affected.” Midwestern Waffles, 734 F.2d at 711–12. While the
 Plaintiffs’ complaint alleges that JDI’s tying arrangement is a per se violation of § 1
 (see Doc. 1, PageID.41, 46, ¶¶ 151, 177), they have not argued as such in opposition
 to JDI’s present motion, nor do they dispute that “rule of reason” analysis applies to
 their § 1 claims.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 30 of 64           PageID #: 453




       “relevant market” must have been harmed by an unreasonable
       restraint on trade, L.A. Draper & Son v. Wheelabrator–Frye, Inc., 735
       F.2d 414, 421 (11th Cir. 1984), while under Section Two, the alleged
       monopolist must possess enough power or potential power in this
       “relevant market” in order to harm competition. Morris
       Communications Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1293–94 (11th
       Cir. 2004).[20]

 Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc'ns, Inc., 376 F.3d 1065,

 1074 (11th Cir. 2004) (footnote omitted). JDI argues that the Plaintiffs have failed to

 plausibly allege the contours of a relevant product market to support any of their

 antitrust claims.21

       “ ‘Defining a relevant product market is primarily a process of describing

 those groups of producers which, because of the similarity of their products, have

 the ability—actual or potential—to take significant amounts of business away from

 each other.’ ” Duty Free Americas, 797 F.3d at 1263 (quoting Polypore Int'l, Inc. v.

 FTC, 686 F.3d 1208, 1217 (11th Cir. 2012) (quoting U.S. Anchor Mfg., 7 F.3d at

 995)). Put another way,

       [d]efining the relevant product market involves identifying “producers
       that provide customers of a defendant firm (or firms) with alternative
       sources for the defendant's product or services.” Levine, 72 F.3d at
       1552. “The ‘market is composed of products that have reasonable

 20 See also U.S. Anchor Mfg., 7 F.3d 995–96 (“[T]he very purpose of defining the
 relevant market under section 2 is to determine whether a monopolist, cartel or
 oligopoly in that market would be able to reduce marketwide output simply by
 cutting its own output, and thereby raise marketwide prices above competitive
 levels.”)

 21 The complaint alleges that “the relevant geographic market is the United States”
 for each relevant product. (Doc. 1, PageID.26, ¶ 95). JDI’s present motion raises no
 challenge as whether the complaint plausibly alleges a relevant geographic market;
 accordingly, the undersigned does not address that issue.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 31 of 64          PageID #: 454




       interchangeability.’ ” Id. (quoting United States v. E.I. du Pont de
       Nemours & Co. (Cellophane), 351 U.S. 377, 404, 76 S. Ct. 994, 1012, 100
       L. Ed. 1264 (1956)).[22] Most importantly, [a court] should look “ ‘to the
       uses to which the product is put by consumers in general.’ ” Maris
       Distrib. Co. v. Anheuser–Busch, Inc., 302 F.3d 1207, 1221 (11th Cir.
       2002) (quoting Queen City Pizza, Inc. v. Domino's Pizza, Inc., 124 F.3d
       430, 438 (3d Cir. 1997)).

       A relevant product market can exist as a distinct subset of a larger
       product market. U.S. Anchor Mfg., Inc. v. Rule Indus., Inc., 7 F.3d 986,
       995 (11th Cir. 1993). The Supreme Court has provided “practical
       indicia” that can determine the contours of the submarket,[23] such as
       “industry or public recognition of the submarket as a separate economic
       entity, the product’s peculiar characteristics and uses, unique
       production facilities, distinct customers, distinct prices, sensitivity to
       price changes, and specialized vendors.” Brown Shoe Co. v. United
       States, 370 U.S. 294, 325, 82 S. Ct. 1502, 1524, 8 L. Ed. 2d 510 (1962). A
       court should pay particular attention to evidence of the cross-elasticity
       of demand and reasonable substitutability of the products, because “[i]f
       consumers view the products as substitutes, the products are part of
       the same market.” Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1435
       (9th Cir. 1995).

 Jacobs, 626 F.3d at 1337–38 (footnotes omitted). “The fact that a company limits its

 competitive activity to a single firm’s products (and at only one competitive level)




 22 See also Duty Free Americas, 797 F.3d at 1264 (A “ ‘product market consists of
 “products that have reasonable interchangeability for the purposes for which they
 are produced.” ’ ” (quoting McWane, Inc. v. FTC, 783 F.3d 814, 828 (11th Cir. 2015)
 (quoting Cellophane, 351 U.S. at 404))).

 23 “The term ‘submarket’ is somewhat of a misnomer, since the ‘submarket’ analysis
 simply clarifies whether two products are in fact ‘reasonable’ substitutes and are
 therefore part of the same market. The emphasis always is on the actual dynamics
 of the market rather than rote application of any formula.” Geneva Pharm. Tech.
 Corp. v. Barr Labs. Inc., 386 F.3d 485, 496 (2d Cir. 2004).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 32 of 64          PageID #: 455




 cannot control the definition of the relevant market.” Spectrofuge Corp. v. Beckman

 Instruments, Inc., 575 F.2d 256, 282 (5th Cir. 1978).24

       “The cross-elasticity of demand measures the change in the quantity

 demanded by consumers of one product relative to the change in price of another.”

 Jacobs, 626 F.3d at 1337 n.13. 25 “A high cross-elasticity of demand (that is,

 consumers demanding proportionately greater quantities of Product X in response

 to a relatively minor price increase in Product Y) indicates that the two products are

 close substitutes for each other—that is, consumers derive comparable utility from

 equivalent consumption of either one. For purposes of the relevant product market

 analysis, a high cross-elasticity of demand indicates that the two products in

 question are reasonably interchangeable substitutes for each other and hence are

 part of the same market.” Jacobs, 626 F.3d at 1337 n.13. “The reasonable



 24 On “October 1, 1981 pursuant to the Fifth Circuit Court of Appeals
 Reorganization Act of 1980, P.L. 96-452, 94 Stat. 1995, … the United States Court of
 Appeals for the Fifth Circuit was divided into two circuits, the Eleventh and the
 ‘new Fifth.’ ” Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981)
 (en banc). “The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard,
 661 F.2d 1206, 1209 (11th Cir. 1981), adopted as precedent decisions of the former
 Fifth Circuit rendered prior to October 1, 1981.” Smith v. Shook, 237 F.3d 1322,
 1325 n.1 (11th Cir. 2001) (per curiam).

 25 See also Duty Free Americas, 797 F.3d at 1263 (cross-elasticity of demand is “the
 extent to which consumers demand less of the particular product as the price for its
 alleged substitute declines”); McWane, Inc., 783 F.3d at 828 (“ ‘Cross-elasticity of
 demand’ measures the extent to which modest variations in the price of one good
 affect customer demand for another good.”); AD/SAT, Div. of Skylight, Inc. v.
 Associated Press, 181 F.3d 216, 227 (2d Cir. 1999) (per curiam) (“In economists’
 terms, two products or services are reasonably interchangeable where there is
 sufficient cross-elasticity of demand. Cross-elasticity of demand exists if consumers
 would respond to a slight increase in the price of one product by switching to
 another product.”).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 33 of 64          PageID #: 456




 interchangeability of use or the cross-elasticity of demand between a product and its

 substitutes constitutes the outer boundaries of a product market for antitrust

 purposes.” U.S. Anchor Mfg., 7 F.3d at 995 (footnote omitted). “Cases in which

 dismissal on the pleadings is appropriate frequently involve either (1) failed

 attempts to limit a product market to a single brand, franchise, institution, or

 comparable entity that competes with potential substitutes or (2) failure even to

 attempt a plausible explanation as to why a market should be limited in a particular

 way.” Todd v. Exxon Corp., 275 F.3d 191, 200 (2d Cir. 2001) (Sotomayor, J.)

 (footnotes omitted).

       In Jacobs, the plaintiffs’ antitrust complaint alleged, “without elaboration,

 that ‘[v]isco-elastic foam mattresses comprise a relevant product market, or

 sub-market, separate and distinct from the market for mattresses generally, under

 the federal antitrust laws.’ ” 626 F.3d at 1338. The Eleventh Circuit affirmed the

 dismissal of that complaint for failure to plausibly allege a relevant product market

 or submarket, holding that the “complaint provide[d] no factual allegations of the

 cross-elasticity of demand or other indications of price sensitivity that would

 indicate whether consumers treat visco-elastic foam mattresses differently than

 they do mattresses in general.” Id. Though the plaintiffs alleged “that visco-elastic

 foam mattresses are more expensive than traditional innerspring mattresses and

 that visco-elastic foam mattresses have ‘unique attributes[,]’ ” the court found those

 allegations “of little help[ because] they do not indicate the degree to which

 consumers prefer visco-elastic foam mattresses to traditional mattresses because of
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 34 of 64           PageID #: 457




 these unique attributes and differences in price.” Id. (alteration added). For

 example, the complaint failed to allege facts showing whether “a consumer whose

 innerspring mattress was due for replacement [would] be more likely to purchase

 another innerspring mattress or substitute a visco-elastic foam model for it[, or

 whether] visco-elastic foam mattresses [are] put to different uses (as luxury goods,

 such as in fine hotels and within higher income brackets) than are traditional

 mattresses…” Id. Further noting that “ ‘the broader economic significance of a

 submarket must be supported by demonstrable empirical evidence[,]’ ” id.

 (alteration added) (quoting U.S. Anchor, 7 F.3d at 998)), the court held that the

 plaintiffs had failed “the obligation under Twombly to indicate that [they] could

 provide evidence plausibly suggesting the definition of the alleged submarket.” Id.

       In Clark Memorials of Alabama Inc. v. SCI Alabama Funeral Services. LLC,

 991 F. Supp. 2d 1151 (N.D. Ala. 2014),26 cited by JDI, the plaintiff attempted to

 define “the burial lot market” as the relevant market for its tying antitrust claim.

 991 F. Supp. 2d at 1160. While the district court ultimately found that the plaintiff



 26 “A decision of a federal district court judge is not binding precedent in either a
 different judicial district, the same judicial district, or even upon the same judge in
 a different case.” Camreta v. Greene, 563 U.S. 692, 709, 131 S. Ct. 2020, 2033 n.7
 (2011) (quotation omitted)). Accord Washington v. Rivera, 939 F.3d 1239, 1244 n.8
 (11th Cir. 2019) (“[D]istrict court opinions are not binding precedent.”); United
 States v. Cerceda, 172 F.3d 806, 812 n.6 (11th Cir. 1999) (en banc) (per curiam)
 (“The opinion of a district court carries no precedential weight, even within the
 same district.”); Fox v. Acadia State Bank, 937 F.2d 1566, 1570 (11th Cir. 1991) (per
 curiam) (“A district court is not bound by another district court's decision, or even an
 opinion by another judge of the same district court…”). See also McGinley v.
 Houston, 361 F.3d 1328, 1331 (11th Cir. 2004) (per curiam) (“The general rule is
 that a district judge's decision neither binds another district judge nor binds him,
 although a judge ought to give great weight to his own prior decisions.”).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 35 of 64             PageID #: 458




 had failed to plausibly allege that market’s geographic component, in a footnote the

 court also “question[ed] whether [the plaintiff] sufficiently defined the tying product

 market[,]” noting: “Cremations, for example, are functionally interchangeable

 products with burials in that both are accepted ways to handle a body after a person

 has died. A well-pleaded product market is typically defined based on consumer

 behavior. [The plaintiff] has not pleaded any facts to suggest that consumers view

 burial lots as a product market separate and distinct from other competing product.

 Without additional facts to suggest why [the plaintiff] has defined the product

 market this way, the Court cannot determine that the product market it has

 pleaded is in fact plausible.” Id. at 1161 n.6.

       The present complaint alleges that “[t]here are five relevant product markets

 in this case: (1) the market for cold kits designed for the preparation of Tc99m MAA

 injections; (2) the market for cold kits designed for the preparation of Tc99m DTPA

 injections; (3) the market for cold kits designed for the preparation of Tc99m MDP;

 (4) the market for cold kits designed for the preparation of Tc99m Sestamibi

 injections; and (5) the market for Sodium Iodine I-131…” (Doc. 1, PageID.21, ¶ 67).

 It appears, then, as alleged in the complaint, and as argued in the parties’ briefs,

 that the Plaintiffs are claiming 5 distinct, single-product relevant markets.27 The

 Plaintiffs argue that they have sufficiently alleged the contours of all five.



 27 Cf. Palmyra Park Hosp. Inc. v. Phoebe Putney Mem'l Hosp., 604 F.3d 1291, 1297
 (11th Cir. 2010) (“The complaint identifies three separate medical-services product
 markets in which Phoebe Putney possesses market power due to its [state-issued
 Certificates of Need]: acute-care obstetrics, neonatology, and cardiovascular
 catheterization services provided to privately insured patients. These three markets
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 36 of 64          PageID #: 459




                                     1.     MAA

       The complaint alleges that MAA, “[o]nce tagged with Tc99m, … functions as a

 lung-imaging agent used as an adjunct during the perfusion stage of a V/Q scan.”

 (Id., PageID.22, ¶ 71). Per the complaint, a “V/Q scan is a nuclear medicine

 procedure that uses radioactive material to assess the flow of air and blood in the

 lungs. Physicians use it to detect pulmonary embolism or other lung irregularities

 … A V/Q scan consists of two different tests, a perfusion scan and a ventilation scan.

 The scans are typically performed together but can be done separately. If the

 patient’s lungs are properly functioning, the two scans will match. If the images

 differ, the patient may have a blood clot … During the perfusion phase, a health

 care provider injects MAA intravenously. The lungs are then scanned by a special

 camera that detects the distribution of blood flow in the lungs. If the patient does

 have a blood clot, the images from this scan will reveal areas of the lungs that are

 not receiving enough blood.” (Id., PageID.22-23, ¶¶ 72-74). The complaint further

 alleges that “MAA is the only radiopharmaceutical currently available in the U.S.

 for imaging perfusion in the lungs” (id., PageID.22, ¶ 71), and that “[f]or many

 patients, there is no substitute for a V/Q scan[,]” explaining: “While a computed

 tomography scan (‘CT scan’) may be suitable for diagnosing pulmonary embolism in


 constitute the tying-products markets. Palmyra identifies eight separate markets
 for medical services in which it competes with Phoebe Putney: acute-care cardiology,
 gastroenterology, general surgery, gynecology, medicine, oncology, pulmonary care,
 and urology services provided to privately insured patients. These eight markets
 constitute the tied-products markets. According to Palmyra, there is no cross-price
 elasticity of demand for any of the separate markets because none of the services
 are substitutes for each other; a patient seeking neonatology care, for example, will
 not turn instead to oncology care if the price is low enough.” (footnote omitted)).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 37 of 64            PageID #: 460




 a select patient population, the effective radiation dose to the patient is considerably

 higher, making it inappropriate—or even dangerous—for many individuals. For

 instance, CT scans pose a greater risk to females, as the effective radiation dose to

 the breast is 20–40 times greater with a CT scan than V/Q. The higher radiation

 exposure of CT scans can lead to an increased risk of developing breast cancer.” (Id.,

 PageID.23, ¶ 75).

       These    allegations,   accepted    as   true,   plausibly   plead     a   product

 market/submarket consisting of only MAA cold kits. The Plaintiffs allege that MAA

 cold kits are the “only radiopharmaceutical currently available in the U.S.” to

 perform the perfusion portion of a V/Q scan. JDI points to the Plaintiffs’

 acknowledgement that CT scans can substitute for V/Q scans in detecting

 pulmonary embolism. However, as the Plaintiffs respond, “functionally similar

 products may be in separate product markets, depending on the facts of the case.”

 FTC v. Lundbeck, Inc., 650 F.3d 1236, 1241 (8th Cir. 2011) (citing cases).

       For instance, in SmithKline Corp. v. Eli Lilly & Co., 575 F.2d 1056 (3d Cir.

 1978), the district court defined the relevant product market as limited to

 cephalosporin anti-biotics only, rather than including other antibiotics as urged by

 the appellant. See 575 F.2d at 1064.

       Regarding the interchangeability of cephalosporins and other
       anti-infective drugs, the district court found that, although there is a
       certain degree of interchangeability among all antibiotics, there are
       significant differences between groups in the areas of effectiveness and
       toxicity. Cephalosporins are considered more desirable by some
       physicians because they are broad spectrum anti-infectives, that is they
       are effective against a wider range of infectious organisms than are
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 38 of 64           PageID #: 461




       other antibiotics. In addition, cephalosporins are generally used in
       treating penicillin-allergic patients. Particularly significant in terms of
       practical interchangeability is the fact that cephalosporins are effective
       against certain organisms where other anti-infectives are not, and vice
       versa.

       The district court noted, for example, that cephalosporins are less toxic,
       i. e., produce fewer undesirable side effects, than some other
       anti-infectives. In addition, unlike penicillins, cephalosporins are
       effective against the organism Klebsiella; they are also active against
       both staphylococci and gram negative bacilli, whereas penicillins tend
       to be active against one but not the other. These features can obviously
       be of great significance in the determination of the proper medication
       for a given patient. Thus, although there is a certain overlap in
       therapeutic capability, in the view of the district court, cephalosporins
       possess sufficiently unique features to warrant their characterization
       as a discrete product market, one lacking interchangeability with
       antibiotics in general.

 Id. at 1064. The Third Circuit held that “[t]he analysis of the district court comports

 with the standard for defining relevant market enunciated by the Supreme Court[,]”

 and thus affirmed the district court’s product market definition. Id. at 1064-65.

       Similarly, here the Plaintiffs alleges that V/Q scans can “detect other lung

 irregularities” in addition to pulmonary embolism, while not alleging the same for

 CT scans, indicating that V/Q scans are more useful in detecting lung irregularities.

 Cf. id. at 1064 (noting that “[c]ephalosporins are considered more desirable by some

 physicians because they are broad spectrum anti-infectives, that is they are effective

 against a wider range of infectious organisms than are other antibiotics”). Moreover,

 similar to the “less toxic” cephalosporins in SmithKline Corp., the Plaintiffs have

 alleged facts showing that V/Q scans expose patients to less potentially harmful

 radiation than CT scans. “Thus, although there is a certain overlap in therapeutic
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 39 of 64            PageID #: 462




 capability,” the complaint plausibly indicates that MAA-dependent V/Q scans

 “possess sufficiently unique features to warrant their characterization as a discrete

 product market, one lacking interchangeability with” CT scans. SmithKline Corp.,

 575 F.2d at 1064. Accordingly, the undersigned finds that the Plaintiffs have

 sufficiently pleaded a market/submarket consisting of MAA cold kits, and JDI’s

 motion to dismiss is due to be denied to the extent it claims otherwise.

                                     2.     DTPA

        Per the complaint, “DTPA is a widely used nuclear medicine imaging agent

 with a variety of indications, including renal and brain imaging. It is the only renal

 radiopharmaceutical available that can be used to measure glomerular filtration

 rate, the best test to measure a patient’s level of kidney function.” (Doc. 1,

 PageID.23, ¶ 79). Following approval by the Food and Drug Administration in 2018,

 “JDI’s DTPA cold kit is now indicated to be used in aerosol form in conjunction with

 MAA to perform a V/Q scan[,]” with DTPA “used during the ventilation part of the

 test.” (Id., PageID.24, ¶ 80). “During the ventilation scan, the patient breathes in a

 radioactive gas, such as DTPA, through a mask or tube and is scanned again. The

 scanner picks up the distribution pattern of the inhaled radioisotope in the lungs.”

 (Id., ¶ 81).

        The undersigned agrees with JDI that the Plaintiffs have failed to allege

 sufficient facts supporting a relevant product market consisting of only DTPA cold

 kits. Unlike with MAA cold kits, the Plaintiffs do not allege that DTPA cold kits are

 the only product that can be used to perform the ventilation portion of a V/Q scan –
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 40 of 64           PageID #: 463




 indeed, the Plaintiffs acknowledgement that DTPA was only approved for use in

 V/Q scans in 2018 suggests the opposite, and the Plaintiffs fail to show that DTPA

 possesses any “sufficiently unique features” when used in V/Q scans. SmithKline

 Corp., 575 F.2d at 1064. The Plaintiffs also fail to allege that DTPA cold kits are in

 some way unique in performing “brain imaging.” While the Plaintiffs do allege that

 DTPA is “the only renal radiopharmaceutical available that can be used to measure

 glomerular filtration rate, the best test to measure a patient’s level of kidney

 function.” However, as JDI points out, this statement is indicative of “a certain

 overlap” among the DTPA-dependent test and other tests for kidney function, and

 the Plaintiffs fail to substantiate it with any reasonably specific factual allegations

 plausibly demonstrating greater desirability or “sufficiently unique features” of the

 DTPA-dependent test “to warrant [DTPA’s] characterization as a discrete product

 market…” Id.28 The Plaintiffs’ brief in opposition to the present motion fails to point

 to any other “factual allegations of the cross-elasticity of demand or other

 indications of price sensitivity that would indicate whether consumers treat” DTPA

 differently from other products serving similar purposes. Jacobs, 626 F.3d at 1338.29



 28By comparison, as explained above, the Plaintiffs did allege facts plausibly
 demonstrating the greater desirability and “sufficiently unique features” of the
 MAA-dependent V/Q test to distinguish it as a separate market from the substitute,
 non-MAA-dependent CT scan.

 29The Plaintiffs’ allege that “JDI’s DTPA is a product with unique indications; it
 lacks readily available substitutes.” (Doc. 1, PageID.24, ¶ 82). They included a
 similar allegation for MAA (see id., PageID.23, ¶ 76), and further allege that each of
 their alleged relevant market products “is distinguishable in the eyes of
 radiopharmaceutical manufacturers, radiopharmacies, and end-user healthcare
 professionals” and “is not reasonably interchangeable with other products.” (Id.,
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 41 of 64           PageID #: 464




 For this reason, the Plaintiffs’ federal antitrust claims are due to be dismissed

 under Rule 12(b)(6) to the extent they are premised on a DTPA cold kit product

 market/submarket.

                               3.    MDP & Sestamibi

        Per the complaint, “MDP cold kits are used to prepare an imaging agent

 indicated for examining imperfections in a patient’s bones. Using an MDP injection

 for bone scintigraphy is highly effective and, since the 1970s, it has been considered

 the primary choice for nuclear imaging of the skeletal system. The bone imaging

 capabilities of MDP are unique to the product. Pharmalucence currently

 manufactures a competing product.” (Doc. 1, PageID.24, ¶¶ 84-86 (numbering

 omitted)). The Sestamibi cold “kit is used to prepare a myocardial perfusion agent

 indicated for detecting coronary artery disease and evaluating myocardial function.”

 (Id., ¶ 88).30

        The undersigned finds that the Plaintiffs have failed to allege sufficient facts

 supporting a relevant product market consisting solely of either of these products.

 As with the DTPA cold kits, while the Plaintiffs conclusorily allege that MDP cold

 kits are the best product for conducting a certain type of test, they fail to


 PageID.21, ¶ 68). Such conclusory allegations are insufficient on their own to
 plausibly plead a relevant product market, being reminiscent of the Jacobs
 plaintiffs’ unadorned claim “that ‘[v]isco-elastic foam mattresses comprise a relevant
 product market, or sub-market, separate and distinct from the market for
 mattresses generally, under the federal antitrust laws[,]’ ” which the Eleventh
 Circuit found insufficient to plausibly allege a product market. 626 F.3d at 1338
 (alteration added).

 30 Both brand name and generic Sestamibi cold kits are currently manufactured.
 (See Doc. 1, PageID.25, ¶¶ 89-90).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 42 of 64           PageID #: 465




 substantiate this claim with any specific factual allegations plausibly indicating

 that MDP cold kits are so unique or desirable compared to other products that

 perform the same function, such as the acknowledged competing product

 manufactured by Pharmalucence, that they should be considered their own discrete

 product submarket. As for Sestamibi cold kits, the Plaintiffs’ allegations do not even

 hint that this product is somehow superior or unique when used in their relevant

 tests. 31 The Plaintiffs have otherwise failed to point to allegations plausibly

 suggesting other “practical indicia” limiting the relevant product market to either of

 these two products. For this reason, the Plaintiffs’ federal antitrust claims are due

 to be dismissed under Rule 12(b)(6) to the extent they are premised on an MDP or a

 Sestamibi cold kit product market/submarket.32



 31 Indeed, in their initial response brief, the Plaintiffs point to factual allegations
 concerning MDP cold kits and Sodium Iodine I-131 that they claim “suggest[] these
 products are preferred by physicians over other products with similar functions[,]”
 but not for Sestamibi cold kits. (Doc. 50, PageID.322).

 32 The Plaintiffs argue that cross-elasticity of demand should not be a significant
 factor in determining the relevant product markets here because “this case does not
 involve the choices of retail consumers looking for ways to part with disposable
 income, but highly technical nuclear diagnostic and treatment products that are
 prescribed by doctors. Thus, unlike with many other types of products, decisions
 about their use are driven not by the idiosyncratic choices of consumers, or even,
 absent extreme circumstances, by economics; which procedure to administer (and
 which product to prescribe) is typically determined by doctors motivated by
 addressing the needs of their patients.” (Doc. 50, PageID.319 (record citation
 omitted) (citing cases)). However, the cases cited by the Plaintiffs in support of this
 proposition reached their respective conclusions that physicians did not prescribe
 one kind of product over another based on price (thus supporting a finding that the
 products constituted separate markets) by relying on specific record evidence
 establishing that fact. They certainly do not stand for the proposition that such a
 fact should be assumed in all antitrust cases involving doctor-prescribed products,
 as the Plaintiffs appear to argue. The Plaintiffs point to no factual allegations in the
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 43 of 64               PageID #: 466




                          4.      Sodium Iodine I-131 Solution

          Per the complaint, “Sodium Iodine I-131 Solution is not a cold kit. Instead, it

 is   a   ‘hot’   radioactive   therapeutic   agent   indicated   for   the   treatment   of

 hyperthyroidism and certain cases of thyroid cancer. I-131 radiotherapy has

 improved the survival rate of patients with differentiated thyroid cancers that have

 spread to the neck or other areas and has become the standard treatment for such

 cases … While JDI currently has the only FDA-approved Sodium Iodine I-131 on the

 market, International Isotopes Inc. distributes Sodium Iodine I-131 as a

 radiochemical grade product. In November 2016, International Isotopes submitted

 an Abbreviated New Drug Application to the FDA for a sodium iodide

 radiopharmaceutical product. While FDA approval is pending, International

 Isotopes is able to sell its sodium iodide radiochemical product. As a radiochemical

 product, International Isotopes’ sodium iodide is not subject to certain FDA




 complaint to plausibly suggest that doctors would act in such a manner for any of
 the Plaintiffs’ claimed relevant market products, and such allegations cannot be
 supplied by way of the Plaintiffs’ briefs in opposition to the present motion to
 dismiss. See Walker v. Love's Travel Ctr., No. CV 17-0298-WS-M, 2017 WL 4931693,
 at *3 n.5 (S.D. Ala. Oct. 31, 2017) (Steele, J.) (“The plaintiff in her response asserts
 that she experienced ‘a campaign of harassment and retaliation’ and a ‘hostile and
 almost intolerable work environment’ created by her manager after she complained
 about the Confederate symbols in the workplace. No such allegations appear in the
 complaint, and a plaintiff may not amend her complaint through argument in a
 brief opposing dismissal.” (record citation and case quotation omitted)). Cf. also
 Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (per
 curiam) (“A plaintiff may not amend her complaint through argument in a brief
 opposing summary judgment.”); Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168
 (11th Cir. 2014) (even the leniency given to pro se pleadings “does not give a court
 license to serve as de facto counsel for a party, or to rewrite an otherwise deficient
 pleading in order to sustain an action” (quotation omitted)).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 44 of 64             PageID #: 467




 standards, however, the product has the same indications and uses as JDI’s Sodium

 Iodine I-131 Solution.” (Doc. 1, PageID.25, ¶¶ 92-93).

       These    allegations,     accepted   as   true,   plausibly   plead   a   product

 market/submarket consisting of only Sodium Iodine I-131 Solution. Unlike with the

 DTPA, MDP, and Sestamibi cold kits, the Plaintiffs have alleged concrete facts

 plausibly indicating that Sodium Iodine I-131 Solution is more desirable and

 sufficiently unique over other potential substitute products such that it can be

 considered its own discrete product market – specifically, that I-131 radiotherapy

 has become “the standard treatment” for differentiated thyroid cancer because it

 has improved the survival rate of patients suffering from that condition.

 Accordingly, the undersigned finds that the Plaintiffs have sufficiently pleaded a

 market/submarket consisting of Sodium Iodine I-131 Solution, and JDI’s motion to

 dismiss is due to be denied to the extent it claims otherwise.

                            d.      Statute of Limitations

       “Under the antitrust laws, ‘a cause of action accrues and the statute [of

 limitations] begins to run when a defendant commits an act that injures the

 plaintiffs' business.’ ” Morton's Mkt., Inc. v. Gustafson's Dairy, Inc., 198 F.3d 823,

 827 (11th Cir. 1999), as modified, 211 F.3d 1224 (11th Cir. 2000) (per curiam)

 (quoting Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338, 91 S. Ct.

 795, 28 L. Ed. 2d 77 (1971)). “A plaintiff must file his claim within four years

 following defendant's injurious act.” Id. (citing 15 U.S.C. § 15(b)). Nevertheless, a

 statute of limitations is an affirmative defense, see Fed. R. Civ. P. 8(c)(1), and
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 45 of 64             PageID #: 468




 generally “the existence of an affirmative defense will not support a motion to

 dismiss” unless a complaint’s “own allegations indicate the existence of an

 affirmative defense…” Quiller v. Barclays Am./Credit, Inc., 727 F.2d 1067, 1069

 (11th Cir. 1984). However, a complaint is “not … vulnerable to dismissal simply

 because [the plaintiff] anticipated and attempted to negate [a] defense…” Id.

 Rather, dismissal is only appropriate if “the defense clearly appears on the face of

 the complaint.” Id. (emphasis added).

       JDI argues that the Plaintiffs’ antitrust claims were filed outside of the

 4-year statute of limitations to the extent they are based on either JDI’s acquisition

 of the NDAs in 2013, or the price increase on MAA and DTPA cold kits in 2014, as

 the underlying injurious act. Indisputably, those actions occurred more than 4 years

 before the Plaintiffs filed their present antitrust complaint on August 12, 2019.

 However, the Plaintiffs argue that they can still bring antitrust claims involving

 those acts under the “continuing violation” rule.

       “Suit may be brought more than four years after the events that initially

 created the cause of action only if the action is commenced within four years after

 the defendant commits (1) an overt act in furtherance of the antitrust conspiracy or

 (2) an act that by its very nature constitutes a “continuing antitrust violation.”

 Morton's Mkt., 198 F.3d at 827–28 (quoting Zenith, 401 U.S. at 338). As the

 Plaintiffs allege no antitrust conspiracy, they can only rely on the latter exception.

       An act constitutes a “continuing violation,” if it injures the plaintiff over
       a period of time. Even though the illegal act occurs at a specific point in
       time, if it inflicts “continuing and accumulating harm” on a plaintiff, an
       antitrust violation occurs each time the plaintiff is injured by the act.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 46 of 64            PageID #: 469




       Hanover Shoe, Inc. v. United Shoe Machinery Corp., 392 U.S. 481, 502
       n.15, 88 S. Ct. 2224, 20 L. Ed. 2d 1231 (1968). For example, when
       sellers conspire to fix the price of a product, each time a customer
       purchases that product at the artificially inflated price, an antitrust
       violation occurs and a cause of action accrues. Klehr v. A.O. Smith
       Corp., 521 U.S. 179, 189, 117 S. Ct. 1984, 138 L. Ed. 2d 373 (1997). As a
       cause of action accrues with each sale, the statute of limitations begins
       to run anew.

           Antitrust law provides that, in the case of a “continuing
           violation,” say a price fixing conspiracy that brings about a series
           of unlawfully high priced sales over a period of years, “each overt
           act that is part of the violation and that injures the plaintiff,”
           e.g., each sale to the plaintiff, “starts the statutory period
           running again, regardless of the plaintiff's knowledge of the
           alleged illegality at much earlier times.”

       Id. 521 U.S. at 189, 117 S. Ct. 1984…

 Id. at 828.

       However,

       [i]n interpreting the continuing violation rule established in Zenith,
       [the Eleventh Circuit] ha[s] stressed that “[i]t remains clear ... that a
       newly accruing claim for damages must be based on some injurious act
       actually occurring during the limitations period, not merely the
       abatable but unabated inertial consequences of some pre-limitations
       action.” Poster Exch., Inc. v. Nat’l Screen Serv. Corp., 517 F.2d 117, 128
       (5th Cir. 1975) (remanding for additional factfinding about whether,
       during the limitations period, “there was some specific act or word
       precluding [plaintiff] from obtaining supplies from [defendant].”). In
       other words, “where a defendant commits an act injurious to plaintiff
       outside the limitations period, and damages continue to result from
       that act within the limitation period, no new cause of action accrues for
       the damages occurring within the limitations period because no act
       committed by the defendant within that period caused them.” Imperial
       Point Colonnades Condo., Inc. v. Mangurian, 549 F.2d 1029, 1035 (5th
       Cir. 1977) (emphasis in original).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 47 of 64            PageID #: 470




 Bray v. Bank of Am. Corp., 784 F. App'x 738, 741 (11th Cir. 2019) (per curiam)

 (unpublished).

       The Plaintiffs have alleged that JDI’s 2013 acquisition, and subsequent

 “warehousing” of, the NDAs directly led to the 2014 price hikes on MAA and DTPA

 cold kits, and that JDI has continued raising the prices on those products since.

 (Doc. 1, PageID.5, ¶¶ 11 – 13). Thus, under this version of events, every unlawfully

 high priced sale of these products resulting from those actions constitutes a separate

 antitrust violation subject to its own 4-year limitations period. However, the case

 law does not indicate that each of these continuing violations, even if timely brought

 within their own limitations periods, serve to revive claims based on the underlying

 illegal acts that occurred outside of their own limitations periods. Thus, while

 antitrust claims based on unlawful sales of the products occurring within 4 years of

 the complaint’s filing would be timely, claims based on the 2013 NDAs acquisition,

 the 2014 price hike, and sales occurring earlier than 4 years prior to the complaint’s

 filing would still be untimely. See Klehr, 521 U.S. at 189 (even in the case of a

 “continuing violation,” “the commission of a separate new overt act generally does

 not permit the plaintiff to recover for the injury caused by old overt acts outside the

 limitations period”); Zenith, 401 U.S. at 339 (“[I]f a plaintiff feels the adverse impact

 of an antitrust conspiracy on a particular date, a cause of action immediately

 accrues to him to recover all damages incurred by that date and all provable

 damages that will flow in the future from the acts of the conspirators on that date.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 48 of 64            PageID #: 471




 To recover those damages, he must sue within the requisite number of years from

 the accrual of the action.”).

         Nevertheless, the Supreme Court in Zenith also recognized “it is hornbook

 law, in antitrust actions as in others, that even if injury and a cause of action have

 accrued as of a certain date, future damages that might arise from the conduct sued

 on are unrecoverable if the fact of their accrual is speculative or their amount and

 nature unprovable.” 401 U.S. at 339. “In antitrust and treble-damage actions,

 refusal to award future profits as too speculative is equivalent to holding that no

 cause of action has yet accrued for any but those damages already suffered.” Id.

 Thus,

         [i]n these instances, the cause of action for future damages, if they ever
         occur, will accrue only on the date they are suffered; thereafter the
         plaintiff may sue to recover them at any time within four years from
         the date they were inflicted. Otherwise future damages that could not
         be proved within four years of the conduct from which they flowed
         would be forever incapable of recovery, contrary to the congressional
         purpose that private actions serve as a bulwark of antitrust
         enforcement, and that the antitrust laws fully protect the victims of the
         forbidden practices as well as the public…

 Zenith, 401 U.S. at 339–40 (citations and quotations omitted).33 The Plaintiffs also

 invoke this exception to the antitrust statute of limitations. Again, however, this



 33 Accord City of El Paso v. Darbyshire Steel Co., 575 F.2d 521, 523 (5th Cir. 1978)
 (“The Fifth Circuit relied on Zenith in holding that under a certain circumstance
 acts which took place prior to the period of limitations can be ‘revived’ as a basis for
 later damages: ‘That circumstance is the inability of the injured victim to earlier
 prove with requisite certainty the existence and amount of damages. In that
 circumstance it is a holding that in antitrust cases subsequent damages have not
 yet “accrued”. They do not “accrue” until they can be reasonably established. The
 moment the victim can prove such subsequent damages, the statute begins to run
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 49 of 64         PageID #: 472




 would not save antitrust claims premised on the premised on the 2013 NDAs

 acquisition or the 2014 price increase. Even accepting the argument that damages

 were overly speculative at the time of the NDAs acquisition because that acquisition

 “did not have an impact on JDI’s pricing for MAA or DTPA” (Doc. 50, PageID.314), it

 cannot reasonably be argued that they stopped being so at the time of the 2014 price

 hike of the two products those NDAs could have competed against, as the difference

 between the pre- and post-NDA prices was readily ascertainable.

       The Plaintiffs acknowledge that the 2014 price hike “certainly caused

 members of the Class to pay more for MAA and DTPA[,]” but claim “at that time it

 was not clearly the case that higher payments equated with violations of the

 Sherman Act, antitrust injury, or recoverable damages.” (Doc. 50, PageID.314-315

 (emphasis in original)). As the Plaintiffs’ assert, it was only “JDI’s [subsequent]

 purchase of Triad Isotopes and its roll out of the JDI Master Agreement” that

 “placed [the 2014 price hike] in proper context” and “made JDI’s anticompetitive

 intent clear.” (Id., PageID.315). The undersigned, however, is not persuaded, and

 agrees with JDI that what the Plaintiffs are really claiming is speculative intent,



 leaving four more years in which to assert them.’ ” (quoting Poster Exch., Inc. v.
 Nat'l Screen Serv. Corp., 456 F.2d 662, 667 (5th Cir. 1972)); Imperial Point
 Colonnades Condo., Inc. v. Mangurian, 549 F.2d 1029, 1034 n.14 (5th Cir. 1977)
 (“The Court [in Zenith] went on to hold that there is an exception to this rule in
 cases where the defendant committed the act causing injury more than four years
 before plaintiff commenced suit, but where damages resulting from the act could not
 have been proven with the requisite certainty until more than four years after
 commission of the act. In such cases, the Court held, the cause of action does not
 accrue until damages can be reasonably established. 401 U.S. at 339-42, 91 S. Ct.
 795; see Poster Exchange, Inc. v. Nat'l Screen Serv. Corp., 456 F.2d 662, 666-68 (5th
 Cir. 1972).”).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 50 of 64             PageID #: 473




 rather than speculative damages – essentially, speculation over a cause of action

 itself, rather than damages. And even if the “speculative damages” rule could be

 said to apply to such a situation in principle, while those subsequent developments

 could certainly be said to have made JDI’s alleged anticompetitive intent more

 pronounced, such intent was still reasonably ascertainable at the time of the 2014

 price hike. Given that JDI’s acquisition and “warehousing” of NDAs for potential

 competing products soon before, and its alleged intent was not so speculative that

 the Plaintiffs are entitled to claim they could only have ascertained it at a later

 date.34



 34     The antitrust limitations period is subject to both statutory and equitable
 tolling. See Morton's Mkt., 198 F.3d at 829-37. The Plaintiffs do not claim
 entitlement to statutory tolling, and they only briefly raise equitable tolling, based
 on fraudulent concealment, in a footnote. See (Doc. 50, PageID.315 n.8); Morton's
 Mkt., 198 F.3d at 832 (“Fraudulent concealment … tolls the Clayton Act’s statute of
 limitations.”).
        “To avail themselves of [fraudulent concealment], plaintiffs have the burden
 of proving … that the defendants concealed the conduct complained of, and that
 plaintiffs failed, despite the exercise of due diligence on their part, to discover the
 facts that form the basis of their claim.” Morton's Mkt., 198 F.3d at 832 (quotation
 omitted). While generally “the issue of when a plaintiff is on ‘notice’ of his claim is a
 question of fact for the jury[,]” id., equitable tolling may still be defeated as a matter
 of law “when it is shown that indisputably the plaintiffs ‘had notice sufficient to
 prompt them to investigate and that, had they done so diligently, they would have
 discovered the basis for their claims.’ ” Pac. Harbor Capital, Inc. v. Barnett Bank,
 N.A., 252 F.3d 1246, 1252 (11th Cir. 2001), as amended (July 3, 2001) (quoting
 Morton's Mkt., 198 F.3d at 832). See also Morton's Mkt., 198 F.3d at 836 (“Both the
 diligent and the non-diligent plaintiff are protected from the expiration of claims the
 factual basis for which was shrouded by the veil of fraudulent concealment. Neither,
 however, is protected from the expiration of claims the factual basis for which they
 could and should have discovered through the exercise of due diligence.”).
        Here, the Plaintiffs do not claim that they were unaware of either the 2013
 NDAs acquisition or the 2014 price hikes at the time they occurred. Rather, they
 simply cite to an article from the publication HealthImaging that they attach to
 their response brief, entitled MAA price spike: Jubilant DraxImage address dodges
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 51 of 64           PageID #: 474




       Accordingly, the Plaintiffs’ antitrust claims are due to be dismissed as

 time-barred under Rule 12(b)(6) to the extent they are based either the 2013 NDAs

 acquisition or the 2014 price hike as the underlying injurious act.

                              e.    Tying Arrangement

       “A tying arrangement is not illegal … simply because two products are sold

 together   in   the   same    package.    The   key    to   such   an   arrangement’s

 anticompetitiveness (and thus its illegality) is the seller’s ability to force buyers to

 purchase one product in the package, the tied product, by virtue of the seller's

 control or dominance over the other product in the package, the tying product.”

 Tic-X-Press, Inc. v. Omni Promotions Co. of Ga., 815 F.2d 1407, 1414 (11th Cir.

 1987), holding modified on other grounds by Thompson v. Metro. Multi-List, Inc., 934

 F.2d 1566 (11th Cir. 1991). “There are five elements in a [sic] anti-trust illegal tying

 claim: (1) two separate products, a ‘tying’ or ‘desirable’ product and a ‘tied’ or

 ‘undesirable’ product; (2) the buyer was in fact forced to buy the tied product to get


 antitrust concern (Doc. 50-1, PageID.334-35) and allegedly “written shortly after
 JDI’s first significant price increase of MAA and DTPA” (Doc. 50, PageID.315 n.8),
 in which JDI’s vice president of sales explains away the 2014 price hike as
 necessary to address “the cost of manufacturing and utilization per vial [going] up
 and procedure volume [going] down,” and the “difficulties of regulatory
 compliance[,]” along with an assurance that the 2014 price hike was “a one-time,
 exponential” occurrence. These statements, however, merely offered alternative
 explanations for JDI’s alleged anticompetitive conduct, and had no effect of actually
 concealing any of it. Indeed, the very title of that article, along with its noting that
 the JDI VP’s presentation was made to “pacify any accusation of wrongdoing on the
 part of JDI” (Doc. 50-1, PageID.334), indicates that the 2014 price hike actually did
 raise antitrust red flags at the time. In short, the Plaintiffs have failed to make even
 a colorable showing of entitlement to the fraudulent concealment doctrine, and as
 explained previously, it clearly appears from the face of the complaint that any
 antitrust claims premised on the 2013 NDAs acquisition and the 2014 price hike are
 time-barred.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 52 of 64               PageID #: 475




 the tying product; that is, a ‘tying’; (3) the seller possessed sufficient economic power

 in the tying product market to coerce the buyer’s acceptance of the tied product; (4)

 an anti-competitive effect in the tied product market; and (5) the involvement of a

 not insubstantial amount of interstate commerce in the tied product market.”

 Integon Life Ins. Corp. v. Browning, 989 F.2d 1143, 1150 (11th Cir. 1993) (citing

 Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1502–03 (11th Cir. 1985)).

       JDI asserts that, contrary to the Plaintiffs’ allegations, the JDI Master

 Agreement contains no provision imposing a “tie,” unlawful or not.35     36   In response,


 35 JDI, with the Court’s leave (see Doc. 37), has submitted a copy of the JDI Master
 Agreement under seal with its motion to dismiss. (See Doc. 34 *SEALED*). Because
 that document is central to some the Plaintiffs claims, and because the Plaintiffs do
 not dispute its authenticity, the Court can consider it on a Rule 12(b)(6) motion to
 dismiss. See Speaker v. U.S. Dep't of Health & Human Servs. Centers for Disease
 Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010) (“In … Rule 12(b)(6)
 dismissals, it is generally true that the scope of the review must be limited to the
 four corners of the complaint … This Court, however, has recognized an important
 qualification to this rule where certain documents and their contents are
 undisputed: In ruling upon a motion to dismiss, the district court may consider an
 extrinsic document if it is (1) central to the plaintiff's claim, and (2) its authenticity
 is not challenged.” (quotations omitted)).

 36 JDI also argues that Count II is deficient because the complaint fails “to allege
 the necessary element that the ‘tied’ products that they were allegedly forced to
 buy—I-131, and MDP and Sestamibi cold kits—are products they did not want, or
 would have purchased elsewhere but for the alleged ‘tie.’ ” (Doc. 36, PageID.255).
 However, as JDI’s own brief points out, “the essential characteristic of an invalid
 tying arrangement lies in the seller's exploitation of its control over the tying
 product to force the buyer into the purchase of a tied product that the buyer either
 did not want at all, or might have preferred to purchase elsewhere on different terms.”
 Jefferson Par. Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 12, 104 S. Ct. 1551, 80 L. Ed. 2d
 2 (1984) (emphasis added), abrogated on other grounds by Ill. Tool Works Inc. v.
 Indep. Ink, Inc., 547 U.S. 28, 126 S. Ct. 1281, 164 L. Ed. 2d 26 (2006). Construed in
 the light most favorable to the Plaintiffs, the complaint’s allegations plausibly
 suggest that the Plaintiffs at least might have preferred to purchase those products
 elsewhere on different terms.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 53 of 64           PageID #: 476




 the Plaintiffs concede that the JDI Master Agreement does not contain an explicit

 tying provision, but argue that an explicit contractual provision is not necessary to

 maintaining an unlawful tying arrangement claim if there is evidence the

 arrangement is enforced by other means. While the Plaintiffs have cited case law

 supporting this premise, 37 they fail to cite to any specific factual allegations

 plausibly suggesting the other means by which the purportedly unlawful tying

 arrangement is enforced. In addressing this argument, the Plaintiffs cite only to

 paragraphs 119 and 121 of the complaint (see Doc. 50, PageID.325), which state:

       Beginning with the 2017 JDI Master Agreement, JDI has unlawfully
       tied the sale of its Sole-Source Products to the sale of its Multi-Source
       Products. More precisely, JDI requires nuclear pharmacies that want to
       purchase MAA and DTPA cold kits to purchase 100% of their annual
       Sodium Iodine I-131 need from JDI. JDI also coerces nuclear
       pharmacies to make an annual minimum purchase commitment of


 37 See Collins Inkjet Corp. v. Eastman Kodak Co., 781 F.3d 264, 267 (6th Cir. 2015)
 (“A tying arrangement can be prohibited under § 1 of the Sherman Act even if the
 tie is not explicit in the seller’s contracts, but instead is enforced through informal
 constraints or pricing policies.”); Tic-X-Press, 815 F.2d at 1416-17 (“Where a
 contract or franchising agreement provides that buyers shall use only the seller or a
 source ‘approved’ by the seller to purchase the tied product, the courts have looked
 to see if the approval clause was reasonable and permitted the buyer meaningful
 freedom of choice, or whether it is manipulated by the seller to force the buyer to
 purchase the tied product from the seller … Although the district court determined
 that the language of the approval clause in this case gave promoters the right to
 request approval of another ticket agency, it also found that no promoter had ever
 requested permission to use another ticket agency, notwithstanding the approval
 clause, because they understood through years of dealing with TOPCOL and using
 the Agreement that they were required to use SEATS. Furthermore, it also found
 that the appellants had never approved another ticket agency and that they had
 never established written standards and procedures for approving other agencies.
 Given these findings, it is reasonable to conclude that the approval clause was
 somewhat bogus under the circumstances present in this case and that promoters
 did not have meaningful freedom of choice in the tied market.” (citations and
 footnote omitted)).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 54 of 64          PageID #: 477




       MDP cold kits and/or Sestamibi cold kits by withholding discounts off
       the list price of its other products.

       …

       In order to secure JDI’s Sole-Source Products—MAA and DTPA cold
       kits— nuclear pharmacies are required to buy JDI’s non-sole source
       products Sodium Iodine I-131, MDP, and Sestamibi, and they are forced
       to buy these products at inflated prices.

 (Doc. 3, PageID.94-95, ¶¶ 119, 121 (numbering omitted)). Particularly given the

 Plaintiffs’ concession that the JDI Master Agreement does not contain an explicit

 tying provision, its conclusory allegations that JDI has “unlawfully tied the sale of”

 its products, “coerces” purchases, and has “forced” companies to buy products are

 the sort of bare labels and conclusions that a court is not required to accept as true

 when deciding a Rule 12(b)(6) motion.

       For this reason, Count II is due to be dismissed under Rule 12(b)(6).

                               f.     Willful Conduct

       “ ‘The offense of monopoly under § 2 of the Sherman Act has two elements: (1)

 the possession of monopoly power in the relevant market and (2) the willful

 acquisition or maintenance of that power as distinguished from growth or

 development as a consequence of a superior product, business acumen, or historic

 accident.’ ” Morris Commc'ns Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1293–94 (11th

 Cir. 2004) (quoting United States v. Grinnell Corp., 384 U.S. 563, 570–71, 86 S. Ct.

 1698, 1704, 16 L. Ed. 2d 778 (1966)). JDI’s present motion addresses only the second

 element, arguing that the Plaintiffs’ monopoly claims in Counts I (concerning MAA
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 55 of 64             PageID #: 478




 and DTPA markets) and III (concerning MDP and Sodium Iodine I-131 markets)

 should be dismissed for failure to plausibly allege willful conduct.

       “The second element requires predatory or exclusionary acts or practices that

 have the effect of preventing or excluding competition within the relevant market.

 In order for a practice to be exclusionary, it must harm the competitive process and

 thereby harm consumers. Harm to one or more competitors will not suffice for a § 2

 violation.” Id. at 1294 (citations and quotations omitted).

       The undersigned agrees with the Plaintiffs that their allegations regarding

 JDI’s 2013 acquisition, followed by price hikes on MAA and DTPA, is sufficient to

 plausibly show “willful” conduct supporting their Count I monopoly claims. By

 hiking the prices of MAA and DTPA, products for which JDI was the sole supplier,

 after acquiring and then “warehousing” NDAs for potential competing products, JDI

 can plausibly be said to have engaged in “exclusionary acts or practices that ha[d]

 the effect of preventing or excluding competition” within the MAA and DTPA

 markets. JDI’s arguments that the Plaintiffs should be required to allege more to

 show “willful” conduct supporting Count I are neither supported by binding

 authority nor persuasive. Accordingly, JDI’s motion to dismiss is due to be denied as

 to Count I to the extent it argues a failure to plausibly allege “willful” conduct.

       However, the undersigned does not agree with the Plaintiffs that their

 allegations regarding the tying arrangement purportedly imposed by JDI Master

 Agreement are sufficient to plausibly show “willful” conduct supporting their Count

 III monopoly claim. The undersigned does not foreclose the possibility allegations of
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 56 of 64         PageID #: 479




 a tying arrangement could still be evidence of “willful” conduct even if they do not

 separately support a claim for an unlawful tying arrangement. Here, as noted

 above, the Plaintiffs have conceded the JDI Master Agreement does not contain an

 explicit tying provision, contrary to what their complaint strongly implied, and they

 have not alleged any other specific, non-conclusory facts plausibly suggesting that a

 tying arrangement was enforced by other means. The Plaintiffs also point to no

 other allegations in the complaint plausibly indicating “willful” conduct by JDI in

 allegedly monopolizing the MDP and Sodium Iodine I-131 markets. For this reason,

 Count III is due to be dismissed under Rule 12(b)(6).

                    g.    “Dangerous Probability of Success”

       Count IV alleges attempted monopolization claims for the MDP, Sodium

 Iodine I-131, and Sestamibi markets. “In order to prove an attempt to monopolize

 claim under § 2, a plaintiff must show that (1) the defendant has engaged in

 predatory or anticompetitive conduct, (2) the defendant engaged in such conduct

 with the specific intent to monopolize, and (3) there existed a dangerous probability

 that the defendant might have achieved monopoly power.” Tech. Res. Servs., Inc. v.

 Dornier Med. Sys., Inc., 134 F.3d 1458, 1466 (11th Cir. 1998) (citing Spectrum

 Sports, Inc. v. McQuillan, 506 U.S. 447, 456, 113 S. Ct. 884, 890–91, 122 L. Ed. 2d

 247 (1993); U.S. Anchor Mfg., 7 F.3d at 993). JDI’s present motion concerns only the

 third element as applied to the Sestamibi market, claiming that the Plaintiffs have
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 57 of 64         PageID #: 480




 failed to plausibly allege a dangerous probability of achieving monopoly power over

 it.38

         “To adequately plead dangerous probability of achieving monopoly power, the

 plaintiff must allege that the defendant is close to achieving monopoly power in the

 relevant product market. Monopoly power is the power to raise prices to

 supra-competitive levels or the power to exclude competition in the relevant market

 either by restricting entry of new competitors or by driving existing competitors out

 of the market.” Duty Free Americas, 797 F.3d at 1264 (citation and quotations

 omitted). “Most attempts to measure monopoly power involve quantifying the

 degree of concentration in a relevant market and/or the extent of a particular firm's

 ability to control productive capacity in that market. In analyzing attempted

 monopolization's dangerous probability of success element, the estimate of market

 power is necessarily speculative to some extent because it requires an evaluation of

 future behavior by market participants, viewed at the time the alleged attempt

 began. [Courts] are not without guideposts, however. []Relevant determinants of the

 market power of a prospective predator in this regard include its absolute and

 relative market shares, and those of competing firms; the strength and capacity of

 current competitors; the potential for entry; the historic intensity of competition;

 and the impact of the legal or natural environment.” U.S. Anchor Mfg., 7 F.3d at

 994. Nevertheless, “the principal judicial device for measuring actual or potential



 38 Count IV also alleges attempted monopolization of the MDP and Sodium Iodine
 I-131 markets. JDI’s “dangerous probability” arguments do not address those
 markets.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 58 of 64          PageID #: 481




 market power remains market share, typically measured in terms of a percentage of

 total market sales.” Id. “ ‘[A] dangerous probability of achieving monopoly power

 may be established by a 50% share’ of the relevant market.” Duty Free Americas,

 797 F.3d at 1264 (quoting U.S. Anchor, 7 F.3d at 1000).

       As JDI points out, and the Plaintiffs concede, while the Plaintiffs do allege

 JDI’s market share for MDP and Sodium Iodine I-131 – 74% and 64%, respectively,

 as of June 30, 2016 (Doc. 1, PageID.47, ¶ 182), they do not allege it for Sestamibi.

 The Plaintiffs cite to paragraphs 96 – 101 of the complaint (Doc. 1, PageID.26-27;

 Doc. 3, PageID.88-89) as proof that they “have alleged facts showing that barriers to

 entry made competition difficult in this market.” (Doc. 50, PageID.329). However,

 those paragraphs consist of either conclusory allegations claiming significant

 barriers (see Doc. 1, PageID.26, ¶¶ 96-97 (“There are significant barriers to entry in

 the relevant markets, including patent and other regulatory protections and high

 costs of entry and expansion … In a 2018 earnings call, JDI’s ultimate parent

 company, JLS, publicly acknowledged the high barriers to entry in the

 radiopharmaceuticals industry. When asked whether there was impending

 competition for JDI’s products, CEO of JPL, Pramod Yadav, responded: ‘This

 business, as you may be aware, has quite a high entry barrier.’ ”), or more specific

 information about products other than Sestamibi. And even accepting the premise

 that there are substantial barriers to entering the Sestamibi market, it is

 undisputed that others manufacture this product as well, and the Plaintiffs’

 allegations fall short of plausibly showing that JDI is “close to achieving monopoly
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 59 of 64         PageID #: 482




 power” in this market. For this reason, Count IV is due to be dismissed under Rule

 12(b)(6) to the extent it alleges an attempted monopolization of the Sestamibi

 market.39

                             h.     Unjust Enrichment

       The Count VI unjust enrichment claim is based on JDI’s fractionation

 prohibition. JDI’s sole argument in favor of dismissing the under Rule 12(b)(6) is

 that, because the fractionation prohibition arises from a provision in the JDI Master

 Agreement, the Plaintiffs cannot assert an unjust enrichment theory based on this

 same prohibition, since under Alabama law, unjust enrichment is a claim in which

 “the law implies a contract,” Am. Family Care, Inc. v. Fox, 642 So. 2d 486, 488 (Ala.

 Civ. App. 1994), “claims of both an express and an implied contract on the same

 subject matter are generally incompatible[,]” and “where an express contract exists

 between two parties, the law generally will not recognize an implied contract

 regarding the same subject matter.” Kennedy v. Polar-BEK & Baker Wildwood

 P'ship, 682 So. 2d 443, 447 (Ala. 1996) (per curiam).

       Assuming without deciding that the foregoing principles, or Alabama

 substantive law in general, applies to the unjust enrichment claim here, the

 undersigned agrees with the Plaintiffs that, under Federal Rule of Civil Procedure

 8(d)(3), they are permitted to plead such a claim regardless of any inconsistency



 39 As the undersigned previously found, all of the Plaintiffs’ antitrust claims
 premised on the Sestamibi product market are also due to be dismissed for failure to
 plausibly allege the contours of that market, and Count IV is also due to be
 dismissed for failure to identify a “willing and able competitor” for any relevant
 market.
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 60 of 64           PageID #: 483




 with the alleged existence of an express contract. See Fed. R. Civ. P. 8(d)(3) (“A

 party may state as many separate claims or defenses as it has, regardless of

 consistency.”); United Techs. Corp. v. Mazer, 556 F.3d 1260, 1273–74 (11th Cir.

 2009) (“Rule 8(d) of the Federal Rules of Civil Procedure expressly permits the

 pleading of both alternative and inconsistent claims. Thus, UTC's complaint is not

 subject to dismissal simply because it alleges that both Mazer, individually, and

 West–Hem committed the tortious conduct, even if it would be impossible for both to

 be simultaneously liable (which question of impossibility we need not, and do not,

 resolve).” (footnote omitted)); Brookhaven Landscape & Grading Co. v. J. F. Barton

 Contracting Co., 676 F.2d 516, 523 (11th Cir.), adhered to, 681 F.2d 734 (11th Cir.

 1982) (per curiam) (Under predecessor to Rule 8(d), “[l]itigants in federal court may

 pursue alternative theories of recovery, regardless of their consistency … A party

 may not, however, recover separately on inconsistent theories when one theory

 precludes the other or is mutually exclusive of the other.”).40 Accordingly, JDI’s

 motion is due to be denied as to Count VI.

                                i.    Leave to Amend

       The Plaintiffs primarily request that the Court deny JDI’s motion to dismiss.

 However, the last sentence of the Plaintiffs’ response brief states that, “[i]n the

 alternative, pursuant to Federal Rule of Civil Procedure 15(a) (2), Plaintiffs seek the


 40Most of the district court opinions that JDI cites in support of its assertion that an
 unjust enrichment claim must be dismissed at the pleading stage if the existence of
 an express contract is also alleged, fail to acknowledge Rule 8(d) or related
 authority, and none of those cases persuade the undersigned to depart from the
 plain text of Rule 8(d)(3) permitting a party to plead claims “regardless of
 consistency.”
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 61 of 64         PageID #: 484




 Court’s leave to amend their Complaint.” (Doc. 50, PageID.331). This lone sentence

 is unaccompanied by any specific argument supporting such relief in either the

 Plaintiffs’ response or sur-reply.

       Eleventh Circuit caselaw is clear that, “[w]here a request for leave to file an

 amended complaint simply is imbedded within an opposition memorandum, the

 issue has not been raised properly.” Posner v. Essex Ins. Co., 178 F.3d 1209, 1222

 (11th Cir. 1999) (per curiam). Instead, “[f]iling a motion is the proper method to

 request leave to amend a complaint[, and a] motion for leave to amend should either

 set forth the substance of the proposed amendment or attach a copy of the proposed

 amendment.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999) (per curiam). In the

 ten months that JDI’s motion to dismiss has been pending, the Plaintiffs have never

 filed a proper motion for leave to amend. The Eleventh Circuit has upheld a district

 court’s denial of leave to amend where, as here, “[t]he request for leave to amend

 was included in the memorandum … filed in opposition to the motion to dismiss[,]”

 the memorandum “failed to attach the amendment or set forth the substance of the

 proposed amendment[,]” and the “plaintiff had ample time to file a motion for leave

 to amend but failed to do so.” Id. at 1280-81.41



 41  Accord, e.g., Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009);
 My24HourNews.com, Inc. v. AT&T Corp., 791 F. App'x 788, 803 (11th Cir. 2019) (per
 curiam) (unpublished) (“[R]ather than file a motion for leave to amend, My24
 included its request in the memorandum filed in opposition to AT&T’s motion to
 dismiss. Even assuming that request was the functional equivalent of a motion,
 My24 failed to attach the proposed amendment or set forth the substance of the
 proposed amendment, as required by Long … My24 simply requested ‘leave to
 amend to cure any defects.’ That is not enough, and the district court acted within
 its discretion by denying the embedded request for amendment.”); Avena v. Imperial
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 62 of 64          PageID #: 485




        Accordingly, the undersigned will recommend that the Plaintiffs’ request for

 leave to amend the complaint embedded within their response brief be denied.42

                         V.   Conclusion & Recommendation

        In accordance with the foregoing analysis, and pursuant to 28 U.S.C. §

 636(b)(1), Federal Rule of Civil Procedure 72(b)(1), and S.D. Ala. GenLR 72(a)(2)(S),

 the undersigned hereby RECOMMENDS as follows:

      1. that JDI’s motion to dismiss (Doc. 35) be GRANTED as to dismissal under

        Rule 12(b)(6) of the claims in Counts I, II, III, and IV of the complaint (Doc.

        1), as well as the claims in Count V to the extent they are based on (a) DTPA,

        MDP, and Sestamibi product markets, and (b) either the 2013 NDAs

        acquisition or the 2014 price hike of MAA and DTPA as the underlying

        injurious act;



 Salon & Spa, Inc., 740 F. App'x 679, 683 (11th Cir. 2018) (per curiam) (unpublished)
 (“Here, the only request Avena made for leave to file an amended complaint prior to
 the district court’s dismissal of her complaint was a single line at the end of her
 motion in opposition to Imperial’s motion to dismiss. This request was improper
 because it neither contained a proposed amendment, nor did it elaborate on the
 substance of the proposed amendment.”).

 42  Undercutting the possibility that the Plaintiffs have any new material
 information to add to the complaint is the fact that they did not take advantage of
 the opportunity to amend their complaint once as a matter of course under Federal
 Rule of Civil Procedure 15(a)(1)(B) to at least attempt to address any of the myriad
 issues raised in JDI’s motion. See Fed. R. Civ. P. 15(a) advisory committee’s note to
 2009 amendment (Under Rule 15(a), “the right to amend once as a matter of course
 terminates 21 days after service of a motion under Rule 12(b), (e), or (f). This
 provision will force the pleader to consider carefully and promptly the wisdom of
 amending to meet the arguments in the motion. A responsive amendment may
 avoid the need to decide the motion or reduce the number of issues to be decided,
 and will expedite determination of issues that otherwise might be raised seriatim. It
 also should advance other pretrial proceedings.”).
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 63 of 64      PageID #: 486




    2. that JDI’s motion to dismiss (Doc. 35) be otherwise DENIED; and

    3. that the Plaintiffs’ request for leave to amend their complaint embedded

       within their response brief (Doc. 50, PageID.331) be DENIED.

       DONE this the 18th day of September 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
Case 1:19-cv-00518-KD-N Document 64 Filed 09/18/20 Page 64 of 64            PageID #: 487




                   NOTICE OF RIGHT TO FILE OBJECTIONS

       A copy of this report and recommendation shall be served on all parties in the

 manner provided by law. Any party who objects to this recommendation or anything

 in it must, within 14 days of the date of service of this document, file specific written

 objections with the Clerk of this Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

 72(b); S.D. Ala. GenLR 72(c). The parties should note that under Eleventh Circuit

 Rule 3-1, “[a] party failing to object to a magistrate judge's findings or

 recommendations contained in a report and recommendation in accordance with the

 provisions of 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the

 district court's order based on unobjected-to factual and legal conclusions if the

 party was informed of the time period for objecting and the consequences on appeal

 for failing to object. In the absence of a proper objection, however, the court may

 review on appeal for plain error if necessary in the interests of justice.” 11th Cir. R.

 3-1. In order to be specific, an objection must identify the specific finding or

 recommendation to which objection is made, state the basis for the objection, and

 specify the place in the Magistrate Judge’s report and recommendation where the

 disputed determination is found. An objection that merely incorporates by reference

 or refers to the briefing before the Magistrate Judge is not specific.
